Exhibit 10.1

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of April 22, 2010,
by and between ChromaDex Corporation, a Delaware corporation (the “Company”),
and the subscribers set forth on the signature pages affixed hereto (each a
“Subscriber” and collectively, the “Subscribers”).

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase (i) an aggregate of
26,249,983 shares (the “Common Shares”) of the Company’s common stock $0.001 par
value per share (the “Common Stock”) at a per share price of $0.14 for an
aggregate purchase price of $3,674,997.62 (the “Purchase Price”) and (ii) shall
be issued warrants in the form attached hereto as Exhibit A (the “Warrants”) to
purchase an aggregate of 26,249,983 shares of Common Stock (the “Warrant
Shares”). The Common Shares, the Warrants and shares of Common Stock issuable
upon exercise of the Warrants (the “Warrant Shares”) are collectively referred
to herein as the “Securities.” The issuance and sale of the Common Shares and
the Warrants is referred to herein as the “Offering” and this Agreement and the
Warrants are collectively referred to herein as the “Transaction Documents.”

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:

1. Sale and Purchase; Closing Date. The consummation of the transactions
contemplated herein shall take place remotely by exchange of documents and
signature pages via facsimile or electronic mail, coordinated from the offices
of Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New York, New York
10176, upon the satisfaction or waiver of all conditions to closing set forth in
this Agreement (the “Closing” and the date thereof, the “Closing Date”). Subject
to the satisfaction or waiver of the terms and conditions of this Agreement, on
the Closing Date the Subscribers shall purchase and the Company shall sell to
Subscribers the Common Shares and Warrants as described in this Agreement.

2. Closing Conditions. The Closing hereunder is subject to the following
conditions being met:

(a) The Company shall have amended its Restated Certificate of Incorporation to
effect the Authorized Stock Amendment (as defined in Section 9(a)).

(b) Thomas Varvaro and Kevin Jaksch shall have resigned from the Company’s Board
of Directors effective as of the Closing and Michael Brauser and Glenn Halpryn,
or two alternate designees of a Majority in Interest (as defined below) (the
“Subscriber Nominees”) shall have been appointed to the Board of Directors upon
such other resignations becoming effective (with the Subscriber Nominees being
subject prior to the Closing Date to all legal and governance requirements
regarding service as a director of the Company and, if required, the reasonable
approval of the Company’s Nominating Committee (such approval not to be
unreasonably withheld or delayed)). Solely for purposes of this Section 2(b),
the term “Majority in Interest” means a Subscriber or Subscribers representing
at least 70% of the Common Shares to be purchased at the Closing.

 

1



--------------------------------------------------------------------------------

(c) The Company and Thomas Varvaro and Frank Jaksch shall have entered into
employment agreements in the forms attached hereto as Exhibits B-1 and B-2,
respectively (the “Employment Agreements”).

(d) The Company shall have delivered a certificate from an authorized officer
attesting that all of the Company’s representation and warranties herein are
accurate and true as of the Closing Date.

(e) Each Subscriber shall have delivered, or caused to be delivered, such
Subscriber’s pro rata share of the Purchase Price to the Company, by wire
transfer of immediately available funds, to an account designated by the Company
in writing to the Subscribers.

3. Issuance of Common Shares and Warrants. On the Closing Date and against
receipt of the Purchase Price payable pursuant to Section 2(e) from each
Subscriber (which each Subscriber agrees to pay subject to the Company’s
satisfaction of the conditions set forth in Section 2(a) through (d)), the
Company shall deliver, or cause to be delivered, to each such Subscriber, a
stock certificate of the Company certifying that such Subscriber is the holder
of record of the number of shares of Common Stock equal to the number of “Common
Shares” set forth opposite such Subscriber’s name on the signature pages hereto,
and a warrant (in the form of the Warrants) representing the number of “Warrant
Shares” set forth opposite such Subscriber’s name on the signature pages hereto.

4. Subscriber Representations and Warranties. Each of the Subscribers hereby
severally and not jointly represents and warrants to and agrees with the Company
that:

(a) Organization and Standing of the Subscriber. Subscriber, if an entity, is a
corporation, partnership or other entity duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization and has the requisite corporate power to own its
assets and to carry on its business.

(b) Authorization and Power. Subscriber has the requisite legal capacity, power
and authority to enter into, and perform under, this Agreement and to perform
under the other Transaction Documents, and to purchase the Securities being sold
to it, him or her hereunder and thereunder. The execution, delivery and
performance of this Agreement and performance under the other Transaction
Documents by Subscriber and the consummation by it, him or her of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate, partnership or similar action on the part of such
Subscriber and no further consent or authorization is required. This Agreement
has been duly authorized, executed and delivered. This Agreement will be, valid
and binding obligation of Subscriber, enforceable against Subscriber in
accordance with the terms thereof.

(c) No Conflicts. The execution, delivery and performance of this Agreement and
performance under the other Transaction Documents and the consummation by
Subscriber of the transactions contemplated hereby and thereby or relating
hereto or thereto do not and will not (i) result in a violation of Subscriber’s
charter documents, bylaws or other organizational documents, if applicable,
(ii) conflict with nor constitute a default (or an event which with notice or
lapse of time or both would become a default) under any agreement to which
Subscriber is a party, nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to Subscriber or its properties (except for such conflicts, defaults
and violations as would not, individually or in the aggregate, have a material
adverse effect on Subscriber). Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or perform under the other Transaction
Documents nor to purchase the Securities in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence,
Subscriber is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.

 

2



--------------------------------------------------------------------------------

(d) Information on Company. Subscriber has been furnished with or has had access
at the EDGAR Website of the Commission to the Company’s Form 10-K filed on
March 31, 2010 for the Company’s fiscal year ended January 2, 2010 (“Fiscal
Year-End Date”) and to all of the Company’s other filings made with the
Commission which are available at the Edgar Website (hereinafter referred to
collectively as the “Reports”). In addition, Subscriber may have received in
writing from the Company such other information concerning its operations,
financial condition and other matters as Subscriber has requested in writing,
identified thereon as OTHER WRITTEN INFORMATION (such other information is
collectively, the “Other Written Information”), and considered all factors
Subscriber deems material in deciding on the advisability of investing in the
Securities. Subscriber represents that it, he or she has had an opportunity to
ask questions of and receive answers from the Company regarding the terms and
conditions of the Offering and the business, properties, prospects and financial
condition of the Company. Neither such inquiries nor any other investigation
conducted by or on behalf of such Subscriber or its representatives or counsel
shall modify, amend or affect such Subscriber’s right to rely on the truth,
accuracy and completeness of the Reports, the Other Written Information and the
Company’s representations and warranties contained in the Transaction Documents.

(e) Information on Subscriber. Subscriber is, and will be at the time of any
exercise of the Warrants, an “accredited investor,” as such term is defined in
Regulation D promulgated by the Commission under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment. Subscriber
has the authority and is duly and legally qualified to purchase and own the
Securities. Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. Subscriber has provided
the information in the Accredited Investor Questionnaire attached hereto as
Exhibit C (the “Investor Questionnaire”). The information set forth on the
signature pages hereto and the Investor Questionnaire regarding Subscriber is
true and complete in all respects. Except as disclosed in the Investor
Questionnaire, Subscriber has had no position, office or other material
relationship within the past three years with the Company or persons known to
Subscriber to be affiliates of the Company, and is not a member of the Financial
Industry Regulatory Authority or an “associated person” (as such term is defined
under the FINRA Membership and Registration Rules Section 1011).

(f) Purchase of Securities. On the Closing Date, Subscriber will purchase the
Securities for its own account for investment only and not with a view toward,
or for resale in connection with, the public sale or any distribution thereof.

(g) Compliance with Securities Act; Reliance on Exemptions. Subscriber
understands and agrees that the Securities have not been registered under the
1933 Act or any applicable state securities laws, by reason of their issuance in
a transaction that does not require registration under the 1933 Act, and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Subscriber understands and agrees that the
Securities are being offered and sold to it, him or her in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and regulations and that the Company is relying in part upon the
truth and accuracy of, and Subscriber’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of Subscriber set
forth herein in order to determine the availability of such exemptions and the
eligibility of Subscriber to acquire the Securities.

 

3



--------------------------------------------------------------------------------

(h) Short Sales. Subscriber represents and warrants that it, he or she has not,
since the date such Subscriber first received information relating to the
transactions contemplated by this Agreement, and will not prior to the time the
transactions contemplated by this Agreement are publicly disclosed, engaged in
any transactions in securities of the Company (including short sales).

(i) Shares Legend. The Common Shares and Warrant Shares shall bear the following
or similar legend:

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
PLEDGED, HYPOTHECATED, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

ANY TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS FURTHER SUBJECT TO
OTHER RESTRICTIONS, TERMS AND CONDITIONS WHICH ARE SET FORTH IN THE SUBSCRIPTION
AGREEMENT, DATED AS OF APRIL 22, 2010, COPIES OF WHICH ARE ON FILE WITH THE
SECRETARY OF THE ISSUER.”

(j) Warrants Legend. The Warrants shall bear the following legend:

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT.”

 

4



--------------------------------------------------------------------------------

THIS WARRANT IS ISSUED PURSUANT TO THAT CERTAIN SUBSCRIPTION AGREEMENT DATED AS
OF APRIL 22, 2010, BY AND BETWEEN THE COMPANY AND SUBSCRIBERS INCLUDING
             (THE “INITIAL HOLDER”). ANY PURCHASER OR SUBSEQUENT HOLDER OF THIS
WARRANT IS AWARE THAT THIS WARRANT MAY BE EXERCISED IN WHOLE BY THE INITIAL
HOLDER OR ANY SUBSEQUENT HOLDER WITHOUT PRIOR SURRENDER TO THE COMPANY OF, OR
NOTATION OF SUCH EXERCISE ON, THIS WARRANT. ANY SUCH PURCHASER OR SUBSEQUENT
HOLDER OF THIS WARRANT TAKES THIS WARANT SUBJECT TO ANY PRIOR EXERCISE. ANY SUCH
PURCHASER OR HOLDER OF THIS WARANT OR ANY INTEREST HEREIN SHOULD CONFIRM WITH
THE COMPANY PRIOR TO COMPLETING ANY PURCHASE OF THIS WARANT THE OUTSTANDING
SHARES REMAINING EXERCISABLE UNDER THIS WARRANT.

(k) Communication of Offer. The offer to sell the Securities was directly
communicated to Subscriber by the Company. Subscriber is not purchasing the
Securities as a result of any “general solicitation” or “general advertising,”
as such terms are defined in Regulation D, which includes, but is not limited
to, any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement (“General
Solicitation”).

(l) Restricted Securities. Subscriber understands that the Securities have not
been registered under the 1933 Act and Subscriber will not sell, offer to sell,
assign, pledge, hypothecate or otherwise transfer any of the Securities unless
pursuant to an effective registration statement under the 1933 Act, or unless an
exemption from registration is available. Notwithstanding anything to the
contrary contained in this Agreement, Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. Affiliate includes each
Subsidiary of the Company. For purposes of this definition, “control” means the
power to direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

(m) Publicity; Press Releases. Subscriber shall not issue any press release or
make any other public announcement relating to this Agreement unless (i) the
content thereof is mutually agreed to by the Company and Subscriber, or
(ii) Subscriber is advised by its counsel that such press release or public
announcement is required by law and, unless otherwise contrary to law, rule, or
regulation, 24 hours prior notice of such public announcement is provided to the
Subscribers.

(n) No Governmental Review. Subscriber understands that no United States federal
or state agency or any other governmental or state agency has passed on or made
recommendations or endorsement of the Securities or the suitability of the
investment in the Securities nor have such authorities passed upon or endorsed
the merits of the Offering.

(o) Correctness of Representations. Subscriber represents that the foregoing
representations and warranties are true and correct as of the date hereof and,
unless Subscriber otherwise notifies the Company in writing prior to the Closing
Date, shall be true and correct as of the Closing Date.

 

5



--------------------------------------------------------------------------------

(p) Leak Out. Neither Subscriber nor any Affiliate of Subscriber will offer,
sell, contract to sell, pledge, give, donate, transfer or otherwise dispose of,
directly or indirectly: (i) during the six-month period immediately following
the Closing Date, any Common Shares or Warrant Shares; (ii) during the period
commencing on the six-month anniversary of the Closing Date and ending on the
twelve-month anniversary of the Closing Date, more than 25% of such Subscriber’s
aggregate Common Shares or exercised Warrant Shares (“Leak Out Shares”);
(iii) during the period commencing on the twelve-month anniversary of the
Closing Date and ending on the eighteen-month anniversary of the Closing Date,
more than an additional 25% of its, his or her Leak Out Shares; (iv) during the
period commencing on the eighteen-month anniversary of the Closing Date and
ending on the twenty four-month anniversary of the Closing Date, more than an
additional 25% of its, his or her Leak Out Shares. The restrictions in this
Section 4(p) shall (i) terminate on the earlier to occur of (x) the two year
anniversary of the Closing Date or (y) a change of control in the Company after
the Closing Date resulting in the holders of the Common Stock immediately prior
to such event holding less than a majority of the Common Stock and (ii) shall
not apply to any Warrant Shares sold pursuant to a Registration Statement as
described below.

(q) Information Supplied. None of the information supplied or to be supplied by
Subscriber for inclusion or incorporation by reference in the Proxy Statement
(as defined in Section 9(a)) or any amendments or supplements thereto will, at
the dates those documents are first delivered to the Company contain any untrue
statement of a material fact or omit to state any material fact required to be
stated in the Proxy Statement or necessary in order to make the statements made
in the Proxy Statement, in light of the circumstances under which they were
made, not misleading.

(r) Survival. The foregoing representations and warranties shall survive the
Closing Date.

5. Company Representations and Warranties. The Company represents and warrants
to and agrees with each Subscriber that:

(a) Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. For purposes of this
Agreement, a “Material Adverse Effect” shall mean a material adverse effect on
the financial condition, results of operations, prospects, properties or
business of the Company and its Subsidiaries taken as a whole. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which more than
30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity.

(b) Outstanding Stock. All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and non-assessable.

 

6



--------------------------------------------------------------------------------

(c) Authority; Enforceability. This Agreement has been duly authorized, executed
and delivered by the Company and, as of the Closing Date and subject to the
Stockholder Approvals, the Warrants will be duly authorized, executed and
delivered by the Company. This Agreement and, as of the Closing Date, and
subject to the Stockholder Approvals, the Warrants will be, valid and binding
agreements of the Company enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. Subject to the Stockholder
Approvals, the Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
hereunder and thereunder.

(d) Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company, on a fully diluted basis, as of the last trading
day prior to the date hereof is set forth on Schedule 5(d). Except as set forth
on Schedule 5(d), as of the date hereof, there are no options, warrants, or
rights to subscribe to, securities, rights, understandings or obligations
convertible into or exchangeable for or giving any right to subscribe for any
shares of capital stock or other equity interest of the Company or any of the
Subsidiaries. As of the date hereof, the only officer, director, employee and
consultant stock option or stock incentive plan or similar plan currently in
effect or contemplated by the Company is described on Schedule 5(d). There are
no preemptive or similar rights affecting the Common Stock.

(e) Consents. Other than the Stockholder Approvals, no consent, approval,
authorization or order of any court, governmental agency or body or arbitrator
having jurisdiction over the Company, or any of its Affiliates, the OTC Bulletin
Board (the “Bulletin Board”) or the Company’s stockholders is required for the
execution by the Company of the Transaction Documents and compliance and
performance by the Company of its obligations under the Transaction Documents,
including, without limitation, the issuance and sale of the Securities, except
as would not otherwise have a Material Adverse Effect. The Transaction Documents
and the Company’s performance of its obligations hereunder and thereunder have
been unanimously approved by the Company’s Board of Directors.

(f) No Violation or Conflict. Assuming the representations and warranties of the
Subscriber in Section 4 are true and correct and except for the Stockholder
Approvals and the filing of the Authorized Stock Amendment contemplated herein,
neither the issuance and sale of the Securities nor the performance of the
Company’s obligations under the Transaction Documents will:

(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default in any material respect) under (A) the
certificate of incorporation or bylaws of the Company, (B) to the Company’s
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement in each
case to which the Company is a party, except in each case of clause (B), (C) or
(D) the violation, conflict, breach, or default of which would not have a
Material Adverse Effect; or

(ii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt, equity or security instrument of any creditor or equity
holder of the Company, or the holder of the right to receive any debt, equity or
security instrument of the Company nor result in the acceleration of the due
date of any obligation of the Company; or

 

7



--------------------------------------------------------------------------------

(iii) result in the triggering of any piggy-back or other registration rights of
any person or entity holding securities of the Company or having the right to
receive securities of the Company.

(g) The Securities. The Securities upon issuance in accordance with the terms of
this Agreement:

(i) will be, free and clear of any security interests, liens, claims or other
encumbrances, subject to restrictions upon transfer under the 1933 Act and any
applicable state securities laws and as provided in the Transaction Documents;

(ii) will be duly and validly authorized and, on the dates of issuance of the
Warrant Shares upon exercise of the Warrants in accordance with its terms, the
Warrant Shares will be duly and validly issued, fully paid and non-assessable;
and

(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company or rights to
acquire securities of the Company; and

(iv) assuming the representations and warranties of the Subscribers as set forth
in Section 4 hereof are true and correct, will not result in a violation of
Section 5 under the 1933 Act.

(h) Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
Except as disclosed in the Reports, there is no pending or, to the best
knowledge of the Company, threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its Affiliates which litigation if adversely
determined would have a Material Adverse Effect.

(i) No Market Manipulation. The Company and its Affiliates have not taken
directly or indirectly, any action designed to, or that would reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock to facilitate the sale or resale of the Securities or affect
the price at which the Securities may be issued or resold.

(j) Information Concerning Company. The Reports and Other Written Information
contain all material information relating to the Company and its operations and
financial condition as of their respective dates as required to be disclosed
therein. Since the Fiscal Year-End Date and except as disclosed in the Reports
and Other Written Information or in the Schedules hereto, there has been no
Material Adverse Event relating to the Company’s business, financial condition
or affairs. The Reports and Other Written Information including the financial
statements included therein do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, taken as a whole, not misleading in light of the
circumstances and when made.

(k) Solvency. Based on the financial condition of the Company, immediately
following the Closing, (i) the Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known

 

8



--------------------------------------------------------------------------------

contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted, including its
capital needs taking into account the particular capital requirements of the
business as now conducted by the Company, and projected capital requirements;
and (iii) the current cash flow of the Company, together with the proceeds the
Company would receive, were it to liquidate all of its assets, after taking into
account all anticipated uses of the cash, would be sufficient to pay all amounts
on or in respect of its debt when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt).

(l) Defaults. The Company is not in violation of its certificate of
incorporation or bylaws. The Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, which default or violation
would have a Material Adverse Effect, (ii) not in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to the
Company’s knowledge, not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.

(m) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security of the Company nor solicited any offers to buy
any security of the Company under circumstances that would cause the offer of
the Securities pursuant to this Agreement to be integrated with prior offerings
by the Company for purposes of the 1933 Act. No prior offering will impair the
exemptions relied upon in this Offering or the Company’s ability to comply with
its obligations hereunder. Neither the Company nor any of its Affiliates will
take any action or steps that would cause the offer or issuance of the
Securities to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.

(n) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of General Solicitation in connection with the offer or sale of the
Securities.

(o) No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, except (i) to the extent
disclosed in the Reports or the Other Written Information or (ii) incurred in
the ordinary course of the Company businesses since the Fiscal Year-End Date and
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(p) Dilution. The Company’s executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The Company’s Board of Directors has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Warrant Shares upon exercise of the Warrants is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other stockholders of the Company or parties entitled to
receive equity of the Company.

 

9



--------------------------------------------------------------------------------

(q) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers previously
and presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements during the two years prior to the Closing Date.

(r) Investment Company. Neither the Company nor any Affiliate of the Company is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

(s) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(t) Reporting Company/Shell Company. The Company is a publicly-held company that
files periodic and other reports pursuant to Section 13 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”). Pursuant to the provisions of
the 1934 Act, the Company has timely filed all reports and other materials
required to be filed thereunder with the Commission during the preceding twelve
months. As of the Closing Date, the Company is not a “shell company” but is a
“former shell company” as those terms are employed in Rule 144 under the 1933
Act.

(u) Listing. The Common Stock is quoted on the Bulletin Board under the symbol
CDXC.OB. The Company has not received any written notice that the Common Stock
is not eligible nor will become ineligible for quotation on the Bulletin Board
nor that the Common Stock does not meet all requirements for the continuation of
such quotation and the Company satisfies all the requirements on issuers for the
continued quotation of its Common Stock on the Bulletin Board.

(v) DTC Status. The Company’s transfer agent is a participant in, and the
Company has made application to make the Common Stock eligible for transfer
pursuant to, the Depository Trust Company Automated Securities Transfer Program.
The name, address, telephone number, fax number, contact person and email
address of the Company transfer agent is set forth on Schedule 5(v) hereto.

(w) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers in
writing prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.

(x) Survival. The foregoing representations and warranties shall survive the
Closing Date; provided, however, that each of the representations and warranties
(other than those set forth in Section 5(g), (n) and (t)) shall expire on the
eighteen (18) month anniversary of the Closing Date.

6. Regulation D Offering/Legal Opinion. The offer and issuance of the Securities
to the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. On the Closing Date,
the Company will provide an opinion reasonably acceptable to the Subscribers
from the

 

10



--------------------------------------------------------------------------------

Company’s legal counsel opining on the availability of an exemption from
registration under the 1933 Act as it relates to the offer and issuance of the
Securities and the other matters set forth on Exhibit D hereto. The Company will
provide, at the Company’s expense, to the Subscribers, such other legal
opinions, if any, as are reasonably necessary and customary for the issuance and
resale of the Warrant Shares under Rule 144 under the 1933 Act.

7. Injunction Restraining Exercise of Warrant. In the event a Subscriber shall
elect to exercise a Warrant or part thereof, the Company may not refuse exercise
based on any claim that Subscriber or any one associated or affiliated with
Subscriber has been engaged in any violation of law, or for any other reason,
unless, a non-appealable injunction from a court made on notice to Subscriber,
restraining and or enjoining exercise of all or part of such Warrant has been
sought and obtained by the Company.

8. Subscriber’s Legal Fees. The Company shall pay to Grushko & Mittman, P.C.
(“Grushko”) at the Closing (or no later than one (1) business day following the
Closing Date), by wire transfer of immediately available funds to an account
designated by Grushko in writing prior to the Closing, $25,000 as reimbursement
for legal fees and expenses rendered to Subscribers in connection with the
transactions described in the Transaction Documents.

9. Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:

(a) Stockholder Approval; Proxy Statement. The Company shall, as promptly as
reasonably practicable following the execution of this Agreement, prepare and
file with the Commission a preliminary proxy statement in connection with either
soliciting stockholder consents or holding a meeting of its stockholders to
obtain stockholder approval (the “Stockholder Approvals”) of: (i) an amendment
to its Amended and Restated Certificate of Incorporation to increase the
authorized number of shares of the Common Stock from 50,000,000 to 150,000,000
(the “Authorized Stock Amendment”); and (ii) an amendment to the Company’s
Second Amended and Restated 2007 Equity Incentive Plan (the “Plan”) to increase
the number of shares of the Common Stock reserved for issuance under the Plan
from (i) the greater of (A) 4,000,000 shares of the Common Stock, or (B) 10% of
the shares of the Common Stock issued and outstanding, to (ii) 20% of the Common
Stock issued and outstanding, as determined on a fully diluted basis, after
giving effect to the transactions contemplated by this Agreement (the “Plan
Amendment”). The Company will use its reasonable best efforts to respond to any
comments of the Commission and to cause the definitive proxy statement relating
to the Stockholder Approval (the “Proxy Statement”) to be mailed to the
Company’s stockholders as promptly as reasonably practicable after responding to
all such comments to the satisfaction of the Commission. The Company shall,
through its Board of Directors, recommend to its stockholders that the
Stockholder Approval be provided by stockholders of the Company. The Subscribers
shall provide any information reasonably requested by the Company in connection
with the preparation of the Proxy Statement and in connection with the Company
responding to comments of the Commission, and each Subscriber shall promptly
notify the Company if such Subscriber becomes aware that any information
supplied by such Subscriber for inclusion in the Proxy Statement shall have
become false or misleading, and shall cooperate with the Company to correct any
such false or misleading information.

(b) Grant of Options. At the first meeting of the Company’s Compensation
Committee after the Closing Date, which meeting shall be held no later than
sixty (60) days after the Closing Date, the Company’s Compensation Committee
shall grant options to purchase Common Stock to the Company’s directors,
officers and other key management personnel, to acquire the number of shares of
Common Stock, and on the terms, set forth on Schedule 9(b) attached hereto.

 

11



--------------------------------------------------------------------------------

(c) Stop Orders. From the date of this Agreement until the earlier to occur of
(i) three (3) years after the Closing Date or (ii) the date upon which all the
Common Shares and Warrant Shares have been resold or transferred by the
Subscribers pursuant to a registration statement or pursuant to Rule 144 under
the 1933 Act (such date, the “End Date”), the Company will (x) provide notice to
the Subscribers within twenty-four hours after it receives notice of issuance by
the Commission, any state securities commission or any other regulatory
authority of any stop order or of any order preventing or suspending any
offering of any securities of the Company, or of the suspension of the
qualification of the Common Stock of the Company for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose and
(y) will not issue any stop transfer order or other order impeding the sale,
resale or delivery of any of the Securities, except as may be required by any
applicable federal or state securities laws and if notice of such instruction is
contemporaneously provided to the Subscribers.

(d) Listing/Quotation. The Company shall promptly secure the quotation or
listing of the Common Shares and Warrant Shares upon each national securities
exchange, or automated quotation system upon which the Common Stock is quoted or
listed and upon which such Warrant Shares are or become eligible for quotation
or listing (subject to official notice of issuance). From the date of this
Agreement until the End Date, the Company will maintain the quotation or listing
of the Common Stock on the American Stock Exchange, Nasdaq Capital Market,
Nasdaq Global Market, Nasdaq Global Select Market, Bulletin Board, or New York
Stock Exchange (whichever of the foregoing is at the time the principal trading
exchange or market for the Common Stock is referred to as the “Principal
Market”), and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Principal Market, as
applicable, and will provide Subscribers with copies of all notices it receives
notifying the Company of the threatened and actual delisting of the Common Stock
from any Principal Market. As of the date of this Agreement and the Closing
Date, the Bulletin Board is the Principal Market.

(e) Market Regulations. If required, the Company shall notify the Commission,
the Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscribers and promptly provide copies thereof to the
Subscribers.

(f) Filing Requirements. From the date of this Agreement until the End Date, the
Company will (A) comply in all respects with its reporting and filing
obligations under the 1934 Act if the Common Stock is registered under
Section 12(b) or 12(g) of the 1934 Act, (B) voluntarily comply with all
reporting requirements that are applicable to an issuer with a class of shares
registered pursuant to Section 12(g) of the 1934 Act, if the Company is not
subject to such reporting requirements, and (C) comply with all filing
requirements related to any registration statement filed pursuant to this
Agreement. From the date of this Agreement until the End Date, the Company will
use its best efforts not to take any action or file any document (whether or not
permitted by the 1933 Act or the 1934 Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said acts. The Company agrees to timely file a Form D with
respect to the Securities if required under Regulation D and to provide a copy
thereof to Subscribers promptly after such filing.

(g) Use of Proceeds. The proceeds of the Offering will be employed by the
Company substantially for the purposes set forth on Schedule 9(g). Except as
described on Schedule 9(g), the Purchase Price may not and will not be used for
accrued and unpaid officer and director salaries, payment of financing related
debt, redemption of outstanding notes or equity instruments of the Company nor
non-trade obligations outstanding on the Closing Date.

(h) Reservation. Prior to the Closing, the Company undertakes to reserve
(subject to the Stockholder Approvals) on behalf of the Subscribers from its
authorized but unissued Common Stock, a number of shares of Common Stock equal
to 100% of the amount of Warrant Shares issuable under the Warrants, as such
amount may be adjusted as provided therein (the “Required Reservation”). If at
any

 

12



--------------------------------------------------------------------------------

time while the Warrants are outstanding the Company has insufficient Common
Stock reserved on behalf of the Subscribers in an amount less than 100% of the
amount necessary for full exercise of the outstanding Warrants, the Company will
take all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen (15) business days
after the first day the Company has less than the Required Reservation. The
Company agrees to provide notice to the Subscribers not later than three
(3) business days after the date the Company has less than the Required
Reservation reserved on behalf of the Subscriber.

(i) DTC Program. From the date of this Agreement until the End Date, the Company
will employ as the transfer agent for the Common Stock a participant in the
Depository Trust Company Automated Securities Transfer Program.

(j) Books and Records. From the date of this Agreement and until the End Date,
the Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.

(k) Public Announcement; Press Release. From the date of this Agreement and
until the End Date, the Company agrees that, except in connection with any
filings, correspondence or communications made with the Commission or any other
governmental entity or as otherwise required by law or rule, it will not
publicly disclose the identity of the Subscribers unless expressly agreed to in
writing by Subscribers. Notwithstanding the foregoing, promptly following the
date hereof, the Company may issue a press release substantially in the form of
Schedule 9(k).

(l) Non-Public Information. The Company covenants and agrees that except for the
Reports, Other Written Information and schedules and exhibits to this Agreement
and the Transaction Documents, neither it nor any other person acting on its
behalf will at any time provide Subscribers or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto Subscribers shall have agreed in writing to
accept such information. The Company understands and confirms that Subscribers
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.

(m) Further Registration Statements. Except for a registration statement in
compliance with Section 11.1, the Company will not, without the consent of a
Majority in Interest (as defined below), file with the Commission or with state
regulatory authorities any registration statements (excluding Forms S-8) or
amend any already filed registration statement to increase the amount of Common
Stock registered therein, or reduce the price of which such Company securities
are registered therein, until the expiration of the Exclusion Period. As used
herein, the term “Exclusion Period” shall be defined as the sooner of (i) the
date all of the Registrable Securities (as defined in Section 11.1) have been
registered in an effective registration statement, or (ii) the End Date. Solely
for purposes of this Section 9(m) and Section 11, the term “Majority in
Interest” means a Subscriber or Subscribers holding at least 70% of the Common
Shares and, upon their issuance, the Common Shares and the Warrant Shares,
combined.

(n) Governmental Authorities. From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.

(o) Notices. For so long as the Subscribers hold any Securities, the Company
will maintain a United States address and United States fax number for notice
purposes under the Transaction Documents.

 

13



--------------------------------------------------------------------------------

(p) D&O Insurance. For so long as the Subscribers hold any Securities, the
Company will maintain D&O insurance for its Board of Directors.

10. Covenants of the Company and the Subscribers Regarding Indemnification.

(a) The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers, the Subscribers’ officers, directors, agents, counsel, Affiliates,
members, managers, control persons, and principal shareholders, against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon
(i) any material misrepresentation by Company or breach of any material warranty
by Company in this Agreement or in any Exhibits or Schedules attached hereto or
in any Transaction Document; or (ii) after any applicable notice and/or cure
periods, any breach or default in performance by the Company of any material
covenant or undertaking to be performed by the Company hereunder or under any
Transaction Document.

(b) Each Subscriber agrees severally and not jointly to indemnify, hold
harmless, reimburse and defend the Company and each of the Company’s officers,
directors, agents, Affiliates, control persons against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Company or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
such Subscriber in this Agreement or in any Exhibits or Schedules attached
hereto or in any Transaction Document; or (ii) after any applicable notice
and/or cure periods, any material breach or default in performance by such
Subscriber of any material covenant or undertaking to be performed by such
Subscriber hereunder or under any Transaction Document.

(c) The procedures set forth in Section 11.5(c) shall apply to the
indemnification set forth in Sections 10(a) and 10(b).

11. Registration.

11.1. Registration Rights. The Company hereby grants the following registration
rights to holders of the Securities.

(i) The Company shall file within ninety (90) days after the Closing Date (the
“Filing Date”) with the Commission a Form S-1 registration statement (or such
other form that it is eligible to use) (the “Initial Registration Statement”) in
order to register on the terms set forth in this Section 11.1(i) the Warrant
Shares held or exercisable under the Warrants (the “Registrable Securities”) by
Subscribers immediately prior to the filing date of the Initial Registration
Statement for resale and distribution under the 1933 Act, and shall cause the
Initial Registration Statement to be declared effective not later than 120 days
after the Closing Date (the “Effective Date”) or, if the Commission commences a
full review of the Registration Statement the Effective Date shall be 150 days
after the Closing Date. The Registrable Securities registered on the Initial
Registration Statement shall be reserved and set aside exclusively for the
benefit of each Subscriber, pro rata, with respect to such Subscribers
participating in the registration (each a “Seller” and, collectively, the
“Sellers”), and not issued, employed or reserved for anyone other than the
Sellers. The amount of Registrable Securities required to be included in the
Registration Statement as described in Section 11.1(i) (the “Initial Registrable
Securities”) shall be limited to an amount of shares of Common Stock up to that
number of shares as of the Filing Date equal to one share less than 30% of the
number of shares of Common Stock held by non-affiliates of the Company as
determined in accordance with General Instruction B.1 of Form S-3 (such number
of shares, the “Public Float Shares”).

 

14



--------------------------------------------------------------------------------

(ii) The Company shall file (each such date, a “Subsequent Filing Date”) with
the Commission such additional Form S-1 registration statements (or such other
form that it is eligible to use) (each a “Subsequent Registration Statement”
and, together with the Initial Registration Statement, each a “Registration
Statement”) as necessary, seriatim, until all of the Registrable Securities have
been registered; provided, however, that (1) no Subsequent Registration
Statement shall be required to be filed by the Company until the later of
(x) six months after the effective date of the immediately preceding
Registration Statement filed by the Company (the “Preceding Registration
Statement”) or (y) sixty (60) days after notice from the Sellers under the
Preceding Registration Statement that all of the shares registered in the
Preceding Registration Statement have been sold by the Sellers; (2) the Company
shall not be required to include in any Subsequent Registration Statement more
than that number of shares of Common Stock as of such Subsequent Filing Date
equal to one share less than 30% of the Public Float Shares; and (3) the
Company’s obligations to file and have declared effective by the Commission any
Subsequent Registration Statement shall terminate on the End Date. In filing any
Subsequent Registration Statement, the Company shall otherwise comply with the
procedural terms set forth in Section 11.1(i).

(iii) Except with the written consent of a Majority in Interest of the Sellers,
no securities of the Company other than the Registrable Securities will be
included in a Registration Statement. Notwithstanding anything in this
Section 11.1 to the contrary, the Company can elect at its sole option to
include such higher number of shares of Common Stock in a single Registration
Statement if the Company reasonably determines such higher amount can be
included without exceeding registration limitations imposed by the Commission
pursuant to Rule 415 of the 1933 Act and to amend a Preceding Registration
Statement to register additional Registrable Securities registered under such
Registration Statement.

(iv) If the Company fails to file the Registration Statement by the Filing Date
or fails to have the Registration Statement declared effective by the Effective
Date (a “Non-Registration Event”) then, as the sole and exclusive remedy for
such a breach, for each thirty (30) day period or part thereof that the
Non-Registration Event remains in effect (each a “Non-Registration Event
Period”), the Company shall issue to each Subscriber then holding a Warrant (an
“Existing Warrant”), an additional warrant in substantially the same form, and
on the same terms and conditions, as the Existing Warrant (including, without
limitation, an exercise price of $0.21 per share and a three (3) year exercise
period from the Closing Date (each an “Additional Warrant”) for that number of
shares of Common Stock equal to eight and three-tenths percent (8.3%) of the
number of Warrant Shares under such Subscriber’s Existing Warrant; provided,
however, that the Company’s obligations to issue an Additional Warrant to a
Subscriber pursuant to this Section 11.1(iv) shall be limited to issuing
Additional Warrants with respect to no more than four (4) Non-Registration Event
Periods. Notwithstanding the foregoing, a Non-Registration Event shall not be
deemed to have occurred and the Company shall not be obligated to issue any
Additional Warrants if (i) the delay in the effectiveness of the Registration
Statement results from an extended review period by the Commission and the
Company has promptly responded (in any event within twenty (20) days) to the
Commission’s comments and is using its commercially reasonable efforts to have
the Registration Statement declared effective, (ii) if the delay results from
any Seller failing to respond to an information request from the Company
relating to the Registration Statement or a response to the Commission, (iii) if
any delay results from a change in the current applicable securities laws, or
(iv) if any delay results from an exchange listing rule applicable to the
Company at such time.

11.2. Registration Procedures. If and whenever the Company is required by the
provisions of Section 11.1 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:

(a) use its best efforts to cause such registration statement to remain
effective for the period provided in Section 11.2(b), promptly provide to the
Sellers and Grushko & Mittman, P.C. (by email to Counslers@aol.com) on or before
the second business day thereafter that the Company receives notice that (i) the
Commission has no comments or no further comments on the registration statement,
and (ii) the registration statement has been declared effective;

 

15



--------------------------------------------------------------------------------

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective (each as defined below)
for a period ending on the earlier of (i) the date on which each Seller could
sell all Registrable Shares then held by such Seller in one transaction without
restriction by the volume limitations of Rule 144 under the 1933 Act, (ii) when
all Registrable Shares covered by the registration statement have been sold
pursuant thereto or (iii) the three (3) year anniversary of the Closing Date;

(c) furnish to the Sellers, at the Company’s expense, such number of copies of
the registration statement and the prospectus included therein (including each
preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such registration statement or make them electronically available;

(d) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under the securities or “blue
sky” laws of New York and such jurisdictions as the Sellers shall request in
writing, provided, however, that the Company shall not for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to general service
of process in any such jurisdiction;

(e) list the Registrable Securities covered by such registration statement with
any securities exchange on which the Common Stock is then listed;

(f) notify the Sellers within twenty-four (24) hours of the happening of any
event of which the Company has knowledge as a result of which the prospectus
contained in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing or which becomes subject to a
Commission, state or other governmental order suspending the effectiveness of
the registration statement covering any of the Registrable Securities;

(g) provided same would not be in violation of the provision of Regulation FD
under the 1934 Act, make available for inspection by the Sellers during
reasonable business hours, and any attorney, accountant or other agent retained
by the Sellers, all publicly available, non-confidential financial and other
records, and cause the Company’s officers, directors and employees to supply all
publicly available, non-confidential information reasonably requested by the
Sellers, attorney, accountant or agent in connection with such registration
statement at such requesting Seller’s expense; and

(h) provide to the Sellers copies of each draft Registration Statement and
amendments thereto five (5) business days prior to the filing thereof with the
Commission. Any Seller’s failure to comment on any registration statement or
other document provided to a Subscriber or its counsel shall not be construed to
constitute approval thereof nor the accuracy thereof.

11.3. Provision of Documents. In connection with each registration described in
this Section 11, each Seller will promptly furnish to the Company in writing
such information and representation letters with respect to itself, himself or
herself and the proposed distribution by it, him or her, as the Company may
reasonably request in order to assure compliance with federal and applicable
state securities laws.

 

16



--------------------------------------------------------------------------------

11.4. Expenses. All expenses incurred by the Company in complying with Section
11, including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of the Company’s counsel and the
Company’s independent public accountants, fees and expenses incurred in
connection with complying with state securities or “blue sky” laws, fees of
FINRA, transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of Registrable Securities are called “Selling Expenses.”
The Company will pay all Registration Expenses in connection with any
registration statement described in Section 11. Selling Expenses and any fees
and disbursement’s of the Sellers’ counsel in connection with each such
registration statement shall be borne by the Sellers and may be apportioned
among the Sellers in proportion to the number of shares included on behalf of
each Seller relative to the aggregate number of shares included under such
registration statement for all Sellers, or as Sellers may otherwise agree.

11.5. Indemnification and Contribution.

(a) In the event of a registration of any Registrable Securities under the 1933
Act pursuant to Section 11, the Company will, to the extent permitted by law,
indemnify and hold harmless each Seller, each of the officers, directors,
agents, Affiliates, members, managers, control persons, and principal
shareholders of the Sellers, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls a Seller or underwriter
within the meaning of the 1933 Act, against any losses, claims, damages or
liabilities, joint or several, to which a Seller, or such underwriter or
controlling person may become subject under the 1933 Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any registration statement under which such
Registrable Securities was registered under the 1933 Act pursuant to Section 11,
any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances when made, and will subject to the provisions of
Section 11.5(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon
(i) an untrue statement or omission made in any preliminary prospectus if the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, and the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (ii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller in
writing specifically for use in such registration statement or prospectus or any
amendment or supplement thereof, or (iii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading.

(b) In the event of a registration of any of the Registrable Securities under
the 1933 Act pursuant to Section 11, each Seller severally but not jointly will,
to the extent permitted by law, indemnify and hold harmless the Company, and
each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (i) an untrue
statement or omission made in any preliminary prospectus if the Seller failed to
send or deliver a copy of the final prospectus delivered by the Company to the
Seller with or prior to the delivery of written confirmation of the sale by the
Seller to the person asserting the claim from which such damages arise, and

 

17



--------------------------------------------------------------------------------

the final prospectus would have corrected such untrue statement or alleged
untrue statement or such omission or alleged omission, or (ii) to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by any such Seller in writing
specifically for use in such registration statement or prospectus, or any
amendment or supplement thereof, or (iii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director, underwriter and controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the liability of a Seller hereunder shall be limited to the proceeds
actually received by such Seller from the sale of Registrable Securities
pursuant to such registration statement.

(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.5(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.5(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 11.5(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

(d) In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act in any case in which either (i) a Seller, or
any controlling person of a Seller, makes a claim for indemnification pursuant
to this Section 11.5 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.5 provides for indemnification in such case, or
(ii) contribution under the 1933 Act may be required on the part of a Seller or
controlling person of such Seller in circumstances for which indemnification is
not provided under this Section 11.5; then, and in each such case, the Company
and the Sellers will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Sellers are responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Sellers will not be required to contribute any amount in
excess of the public offering price of all such securities sold by the Sellers
pursuant to such registration statement; and (z) no person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) will be entitled to contribution from any person or entity who was not
guilty of such fraudulent misrepresentation and provided, further, however, that
the liability of the Seller hereunder shall be limited to the proceeds actually
received by the Seller from the sale of Registrable Securities pursuant to such
registration statement.

 

18



--------------------------------------------------------------------------------

11.6. Delivery of Unlegended Shares.

(a) Within five (5) business days (such fifth business day being the “Unlegended
Shares Delivery Date”) after the business day on which the Company has received
all of the following: (i) a notice that Warrant Shares or Common Shares held by
Subscriber have been sold pursuant to a registration statement or Rule 144 under
the 1933 Act, (ii) a representation that the prospectus delivery requirements,
or the requirements of Rule 144, as applicable and if required, have been
satisfied (in a form reasonably acceptable to the Company), (iii) the original
share certificates representing such Common Shares or Warrant Shares that have
been sold, (iv) complete delivery instructions, and (v) in the case of sales
under Rule 144, customary representation letters of the Subscriber and, if
required, Subscriber’s broker regarding compliance with the requirements of Rule
144 (each in forms reasonably acceptable to the Company), the Company at its
expense, (y) shall deliver, and shall cause legal counsel selected by the
Company to deliver to its transfer agent (with copies to Subscriber) an
appropriate instruction and opinion of such counsel, directing the delivery of
the Common Shares or Warrant Shares without any legends including the legend set
forth in Section 4(i) above (the “Unlegended Shares”); and (z) instruct its
transfer agent to transmit the certificates representing the Unlegended Shares
together with a legended certificate representing the balance of the submitted
Common Shares or Warrant Shares, if any, to the Subscriber at the address
specified in the notice of sale, via express courier, by electronic transfer or
otherwise on or before the Unlegended Shares Delivery Date.

(b) In lieu of delivering physical certificates representing the Unlegended
Shares, upon request of Subscribers, so long as the certificates therefor do not
bear a legend and the Subscriber is not obligated to return such certificate for
the placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the Unlegended Shares by crediting the account of
Subscriber’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission system, if such transfer agent participates in such
DWAC system. Such delivery must be made on or before the Unlegended Shares
Delivery Date.

(c) The Company understands that a delay in the delivery of the Unlegended
Shares pursuant to Section 11.6 hereof later than the Unlegended Shares Delivery
Date could result in economic loss to a Subscriber. As compensation to a
Subscriber for such loss, and as the sole and exclusive remedy for a breach of
this Section 11.6, the Company agrees to pay late payment fees (as liquidated
damages and not as a penalty) to the Subscriber for late delivery of Unlegended
Shares in the amount of $100 per business day after the Unlegended Shares
Delivery Date for each $10,000 of purchase price of the Unlegended Shares
subject to the delivery default. The Company shall pay any payments incurred
under this Section in immediately available funds upon demand.

(d) In the event a Subscriber shall request delivery of Unlegended Shares as
described in Section 11.6 and the Company is required to deliver such Unlegended
Shares pursuant to Section 11.6, the Company may not refuse to deliver
Unlegended Shares based on any claim that such Subscriber or any one associated
or affiliated with such Subscriber has been engaged in any violation of law, or
for any other reason, unless, an injunction or temporary restraining order from
a court, on notice, restraining and or enjoining delivery of such Unlegended
Shares shall have been sought and obtained by the Company.

 

19



--------------------------------------------------------------------------------

(e) In addition to any other rights available to a Subscriber, if the Unlegended
Shares Delivery Date has occurred and such Subscriber has complied with all
requirements under Section 11.6 and applicable laws, but the Company has failed
to comply with its obligations under Section 11.6 and after the Unlegended
Shares Delivery Date the Subscriber, or a broker on the Subscriber’s behalf,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by such Subscriber of the Common Shares or
Warrant Shares which the Subscriber was entitled to receive from the Company (a
“Buy-In”), then the Company shall pay in cash to the Subscriber (in addition to
any remedies available to or elected by the Subscriber) the amount by which
(A) the Subscriber’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (B) the aggregate sale
price of the Common Shares or Warrant Shares delivered to the Company for
reissuance as Unlegended Shares together with interest thereon at a rate of
10% per annum accruing until such amount and any accrued interest thereon is
paid in full (which amount shall be paid as liquidated damages and not as a
penalty). For example, if a Subscriber purchases the equivalent number of shares
of Common Stock (having a total purchase price of $11,000) to cover a Buy-In
with respect to Common Shares or Warrant Shares (sold by such Subscriber for
$10,000) delivered to the Company for reissuance as Unlegended Shares, the
Company shall be required to pay the Subscriber $1,000, plus interest. The
Subscriber shall provide the Company written notice indicating the amounts
payable to the Subscriber in respect of the Buy-In.

11.7. In the event commencing six months after the Closing Date and ending
thirty (30) months thereafter, the Subscriber is not permitted to resell any of
the Common Shares or Warrant Shares without any “restricted securities” legend
or if such sales are permitted but subject to volume limitations or further
restrictions on resale as a result of the unavailability to Subscriber of Rule
144(b)(1)(i) under the 1933 Act or any successor rule other than as a result of
such Subscriber’s status as an Affiliate or “control person” of the Company (a
“144 Default”), resulting solely from a failure by the Company to file
quarterly, annual or any other filings by the required filing dates, then the
Company shall pay such Subscriber as liquidated damages and not as a penalty for
each full thirty (30) day period an amount equal to 1% of the Purchase Price of
the Common Shares or Warrant Shares, as applicable, subject to such 144 Default;
provided, however, that no liquidated damages or other amounts shall be payable
by the Company pursuant to this Section 11.7 if such 144 Default results from a
change in current applicable securities laws or at any time that Subscriber may
sell such Common Shares or Warrant Shares without volume or other restrictions
pursuant to Rule 144 of the 1933 Act or pursuant to an effective registration
statement.

12. Favored Nations Provision. Other than in connection with (i) full or partial
consideration in connection with a strategic merger, acquisition, consolidation
or purchase of substantially all of the securities or assets of a corporation or
other entity which holders of such securities or debt are not at any time
granted registration rights, (ii) the Company’s issuance of securities in
connection with strategic license agreements and other partnering arrangements
so long as such issuances are not for the purpose of raising capital and which
holders of such securities or debt are not at any time granted registration
rights, (iii) the Company’s issuance of Common Stock or the issuances or grants
of options to purchase Common Stock to employees, directors, and consultants,
pursuant to plans described on Schedule 5(d) as such plans are constituted on
the Closing Date, and (iv) upon the exercise or exchange of or conversion of any
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement on the terms in
effect on the Closing Date which are described on Schedule 5(d), (collectively,
any issuance under any of the foregoing (i) through (iv) an “Excepted
Issuance”), if at any time until the three (3) year anniversary of the Closing
Date, a Subscriber then holds any Common Shares or Warrant Shares, and the
Company issues in an issuance that is not an Excepted Issuance (the “Lower Price
Issuance”) any Common Stock or securities convertible into or exercisable for
shares of Common Stock (or modify any of the foregoing which may be outstanding)
to any person or entity at a price per share or conversion or exercise price per
share less than $0.14, then the Company shall issue to any such Subscribers such
additional shares of Common Stock necessary so that the average purchase price
of the total shares of Common Shares and Warrant Shares then held by each such
Subscriber shall be equal to the Lower Price Issuance based on an original
purchase price for the Common Shares and deemed original purchase price of

 

20



--------------------------------------------------------------------------------

the Warrant Shares of $0.14. Common Stock issued or issuable by the Company for
no consideration or for consideration that cannot be determined at the time of
issue will be deemed issuable or to have been issued for $0.001 per share of
Common Stock. The rights of Subscribers set forth in this Section 12 are in
addition to any other rights the Subscribers have pursuant to any Transaction
Document, and any other agreement referred to or entered into in connection
herewith or to which Subscribers and Company are parties.

13. Miscellaneous.

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: ChromaDex Corporation,
10005 Muirlands Boulevard, Suite G, Irvine, CA 92618, Attn: Chief Executive
Officer, facsimile: (949) 419–0294, with a copy to: Haynes and Boone, LLP, 18100
Von Karman, Suite 750, Irvine, CA 92612, Attn: Bart Greenberg, Esq., facsimile
No.: (949) 202-3137 and a further copy to: Manatt, Phelps & Phillips, LLP, 695
Town Center Drive, Fourteenth Floor, Costa Mesa, CA 92626, Attn: Matthew
O’Loughlin, Esq., facsimile No.: (714) 371-2550, and (ii) if to the Subscribers,
to: the addresses and fax numbers indicated on the signature pages hereto, with
an additional copy by fax only to: Grushko & Mittman, P.C., 551 Fifth Avenue,
Suite 1601, New York, New York 10176, facsimile: (212) 697-3575.

(b) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. All exhibits and schedules attached hereto or referred
to herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Neither the Company nor the Subscribers has relied on any
representations not contained or referred to in this Agreement and the documents
delivered herewith. No right or obligation of the Company shall be assigned
without prior notice to and the written consent of the Subscribers. The rights
of the Subscribers in Sections 11.1(iv), 11.6(c), 11.6(e), 11.7 and 12 are
personal to the Subscribers party to this Agreement and cannot be assigned
without prior notice to and the written consent of the Company.

(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by electronic transmission.

(d) Law Governing this Agreement; Consent to Jurisdiction. This Agreement and
the other Transaction Documents shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws. Any action brought concerning the transactions contemplated by this
Agreement and the other Transaction Documents shall brought in the state courts
or federal courts located in New York County, New York. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted in compliance with this Section 13(d) and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non

 

21



--------------------------------------------------------------------------------

conveniens. The parties executing this Agreement agree, with respect to the
Transaction Documents, to submit to the in personam jurisdiction of such courts
and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney’s fees and
costs.

(e) Specific Enforcement. The Company and Subscribers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to seek an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity.

(f) Calendar Days. All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.

(g) Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

(h) Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

(i) Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to such laws, rules,
regulations and forms. A successor rule to Rule 144(b)(1)(i) shall include any
rule effective after the Closing Date that would be available to a non-Affiliate
of the Company for the sale of Common Stock not subject to volume restrictions
and after a six month holding period.

(j) Damages. In the event the Subscriber is entitled to receive any liquidated
damages pursuant to the Transactions Documents, the Subscriber may elect to
receive the greater of actual damages or such liquidated damages.

[SIGNATURE PAGES FOLLOW]

 

22



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Barry Honig

      By:   

/s/

      Print Name: Barry Honig       Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$199,999.94 Common Shares to be purchased:       1,428,571

Number of Warrant Shares to be represented by Warrant:

      1,428,571

 

23



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

GRQ Consultants Inc Roth 401K FBO Renee Honig

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$162,499.96 Common Shares to be purchased:       1,160,714

Number of Warrant Shares to be represented by Warrant:

      1,160,714

 

24



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Alan S. Honig C/F Harrison Honig UTMA/FL C/O

Alan S. Honig

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$74,999.96 Common Shares to be purchased:       535,714

Number of Warrant Shares to be represented by Warrant:

      535,714

 

25



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Alan S. Honig C/F Jacob Honig UTMA/FL C/O

Alan S. Honig

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$37,499.98 Common Shares to be purchased:       267,857

Number of Warrant Shares to be represented by Warrant:

      267,857

 

26



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Alan S. Honig C/F Cameron Honig UTMA/FL C/O

Alan S. Honig

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$37,499.98 Common Shares to be purchased:       267,857

Number of Warrant Shares to be represented by Warrant:

      267,857

 

27



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Alan S. Honig C/F Ryan Honig UTMA/FL C/O

Alan S. Honig

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$49,999.88 Common Shares to be purchased:       357,142

Number of Warrant Shares to be represented by Warrant:

      357,142

 

28



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Sandor Capital Master Fund, L.P.

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$74,999.96 Common Shares to be purchased:       535,714

Number of Warrant Shares to be represented by Warrant:

      535,714

 

29



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

John S. Lemak

      By:   

/s/

      Print Name: John S. Lemak      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$74,999.96 Common Shares to be purchased:       535,714

Number of Warrant Shares to be represented by Warrant:

      535,714

 

30



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Scott Frohman

      By:   

/s/

      Print Name: Scott Frohman      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$24,999.94 Common Shares to be purchased:       178,571

Number of Warrant Shares to be represented by Warrant:

      178,571

 

31



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Robert B. Prag

      By:   

/s/

      Print Name: Robert B. Prag      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$74,999.96 Common Shares to be purchased:       535,714

Number of Warrant Shares to be represented by Warrant:

      535,714

 

32



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Chase Mortgage, Inc.

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$70,000 Common Shares to be purchased:       500,000

Number of Warrant Shares to be represented by Warrant:

      500,000

 

33



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Robert Brauser

      By:   

/s/

      Print Name: Robert Brauser      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$99,999.90 Common Shares to be purchased:       714,285

Number of Warrant Shares to be represented by Warrant:

      714,285

 

34



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Leon Brauser

      By:   

/s/

      Print Name: Leon Brauser      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$24,999.94 Common Shares to be purchased:       178,571

Number of Warrant Shares to be represented by Warrant:

      178,571

 

35



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Peter Benz

      By:   

/s/

      Print Name: Peter Benz       Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$79,999.92 Common Shares to be purchased:       571,428

Number of Warrant Shares to be represented by Warrant:

      571,428

 

36



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Clifford J. Weinstein

      By:   

/s/

      Print Name: Clifford J. Weinstein      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$49,999.88 Common Shares to be purchased:       357,142

Number of Warrant Shares to be represented by Warrant:

      357,142

 

37



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

John Liviakis

      By:   

/s/

      Print Name: John Liviakis      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$299,999.98 Common Shares to be purchased:       2,142,857

Number of Warrant Shares to be represented by Warrant:

      2,142,857

 

38



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Feinberg Family Trust

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$74,999.96 Common Shares to be purchased:       535,714

Number of Warrant Shares to be represented by Warrant:

      535,714

 

39



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Michael and Betsy Brauser TBE

      By:   

/s/

      Print Name:                                          
                                                              
Title: (if Applicable)                      
                                                                 [Authorized
Person]       By:   

 

      Print Name:                                          
                                                              
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$249,999.96 Common Shares to be purchased:       1,785,714

Number of Warrant Shares to be represented by Warrant:

      1,785,714

 

40



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Daniel Brauser

      By:   

/s/

      Print Name: Daniel Brauser      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$7,000.00 Common Shares to be purchased:       50,000

Number of Warrant Shares to be represented by Warrant:

      50,000

 

41



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Benjamin Brauser

      By:   

/s/

      Print Name: Benjamin Brauser      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$7,000.00 Common Shares to be purchased:       50,000

Number of Warrant Shares to be represented by Warrant:

      50,000

 

42



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Gregory Brauser

      By:   

/s/

      Print Name: Gregory Brauser      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$7,000.00 Common Shares to be purchased:       50,000

Number of Warrant Shares to be represented by Warrant:

      50,000

 

43



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Joshua Brauser

      By:   

/s/

      Print Name: Joshua Brauser      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$7,000.00 Common Shares to be purchased:       50,000

Number of Warrant Shares to be represented by Warrant:

      50,000

 

44



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Brauser Family Trust 2008

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$23,999.92 Common Shares to be purchased:       171,428

Number of Warrant Shares to be represented by Warrant:

      171,428

 

45



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Grander Holdings, Inc. 401K Profit Sharing Plan

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$43,999.90 Common Shares to be purchased:       314,285

Number of Warrant Shares to be represented by Warrant:

      314,285

 

46



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Betsy Brauser Third Amended Trust Agreement

      By:   

/s/

      Print Name:                         
                                                                              
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$49,999.88 Common Shares to be purchased:       357,142

Number of Warrant Shares to be represented by Warrant:

      357,142

 

47



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Brauser 2010 GRAT

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$47,999.98 Common Shares to be purchased:       342,857

Number of Warrant Shares to be represented by Warrant:

      342,857

 

48



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

BMB Holdings LLLP

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$118,499.92 Common Shares to be purchased:       846,428

Number of Warrant Shares to be represented by Warrant:

      846,428

 

49



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Lorber Alpha II LP

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$49,999.88 Common Shares to be purchased:       357,142

Number of Warrant Shares to be represented by Warrant:

      357,142

 

50



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Richard J. Lampen

      By:   

/s/

      Print Name: Richard J. Lampen      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$24,999.94 Common Shares to be purchased:       178,571

Number of Warrant Shares to be represented by Warrant:

      178,571

 

51



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

MZ Trading LLC

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$24,999.94 Common Shares to be purchased:       178,571

Number of Warrant Shares to be represented by Warrant:

      178,571

 

52



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Olyrca Limited Partnership

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$9,999.92 Common Shares to be purchased:       71,428

Number of Warrant Shares to be represented by Warrant:

      71,428

 

53



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Frost Gamma Investments Trust

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$955,000.20 Common Shares to be purchased:       6,821,430

Number of Warrant Shares to be represented by Warrant:

     

6,821,430

 

54



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Richard M. Krasno Living Trust

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$14,999.88 Common Shares to be purchased:       107,142

Number of Warrant Shares to be represented by Warrant:

      107,142

 

55



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Hsu Gamma Investment, L.P.

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$99,999.90 Common Shares to be purchased:       714,285

Number of Warrant Shares to be represented by Warrant:

      714,285

 

56



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Steven D. Rubin

      By:   

/s/

      Print Name: Steven D. Rubin      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$24,999.94 Common Shares to be purchased:       178,571

Number of Warrant Shares to be represented by Warrant:

      178,571

 

57



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Subbarao Uppaluri

      By:   

/s/

      Print Name: Subbarao Uppaluri      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$24,999.94 Common Shares to be purchased:       178,571

Number of Warrant Shares to be represented by Warrant:

      178,571

 

58



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Jacqueline Simkin Revocable Trust As Amended and Restated 12/16/2003

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$49,999.88 Common Shares to be purchased:       357,142

Number of Warrant Shares to be represented by Warrant:

      357,142

 

59



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

IVC Investors, LLLP

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$74,999.96 Common Shares to be purchased:       535,714

Number of Warrant Shares to be represented by Warrant:

      535,714

 

60



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Jerry Jacobs

      By:   

/s/

      Print Name: Jerry Jacobs      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$9,999.92 Common Shares to be purchased:       71,428

Number of Warrant Shares to be represented by Warrant:

      71,428

 

61



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Richard Lerner

      By:   

/s/

      Print Name: Richard Lerner      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$74,999.96 Common Shares to be purchased:       535,714

Number of Warrant Shares to be represented by Warrant:

      535,714

 

62



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Horberg Enterprises Limited Partnership

      By:   

/s/

      Print Name:                                          
                                                             
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$74,999.96 Common Shares to be purchased:       535,714

Number of Warrant Shares to be represented by Warrant:

      535,714

 

63



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Richard C. Pfenniger, Jr.

      By:   

/s/

      Print Name: Richard C. Pfenniger, Jr.      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$24,999.94 Common Shares to be purchased:       178,571

Number of Warrant Shares to be represented by Warrant:

      178,571

 

64



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Marie Wolfe

      By:   

/s/

      Print Name: Marie Wolfe       Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$49,999.88 Common Shares to be purchased:       357,142

Number of Warrant Shares to be represented by Warrant:

      357,142

 

65



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned together with the completed
Investor Questionnaire, whereupon this Agreement shall become a binding
agreement between us. Your signature below also constitutes your signature to
the Investor Questionnaire you have delivered to the Company as of the date
indicated below.

 

      COMPANY:       CHROMADEX CORPORATION       a Delaware corporation      
By:   

/s/ Frank L. Jaksch

      Name:    Frank L. Jaksch, Jr.       Title:    President and Chief
Executive Officer       Dated: April 22, 2010       SUBSCRIBER:      

Name:

Richard J. Rosenstock

      By:   

/s/

      Print Name: Richard J. Rosenstock      
Title: (if Applicable)                      
                                                                 [Authorized
Person]       Dated (including date of Investor Questionnaire):       April 22,
2010 Subscriber Address for Notices:                                  
                                         
                                                          
                                                                     
                                                          
                                                                     
                                                           Facsimile:
                                         
                                                           Subscriber’s Social
Security Number or Tax Identification Number (as applicable):      
                                                                     
                                                     Purchase Price:      
$9,999.92 Common Shares to be purchased:       71,428

Number of Warrant Shares to be represented by Warrant:

      71,428

 

66



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES      Schedule 5(d)      Capitalization      Schedule 5(v)     
Transfer Agent      Schedule 9(b)      Option Grants      Schedule 9(g)      Use
of Proceeds      Schedule 9(k)      Form of Press Release      EXHIBITS     
Exhibit A      Form of Warrant      Exhibits B-1 and B-2      Forms of
Employment Agreements      Exhibit C      Form of Investor Questionnaire     
Exhibit D      Form of Legal Opinions     

 

67



--------------------------------------------------------------------------------

SCHEDULE 5(d)

CAPITALIZATION

Common Stock (Authorized) 50,000,000 (150,000,000 after giving effect to the
filing of the amendment to the Company’s Restated Certificate of Incorporation
as contemplated by Section 2(a) of this Agreement)

 

Common Stock Outstanding

   28,838,216

Warrants and Options Outstanding1

   6,195,185

Total fully diluted basis1

   35,033,401

 

Amounts above are as of the last trading day prior to the date of this Agreement

 

1

As further outlined in the Reports, on November 29, 2009, the Company entered
into a subscription agreement with Jinke Group (Hong Kong) Ltd (the “Investor”)
to purchase an aggregate of 1,916,811 shares of the Company’s common stock at a
purchase price of $0.5217 per share. In connection with the execution of the
subscription agreement, the Investor agreed to wire $500,000 to the Company as
consideration for receiving 958,406 shares of the Company’s common stock (the
“First Sale”) and then wire an additional $500,000 to the Company on or before
December 20, 2009 as consideration for receiving an additional 958,405 shares of
the Company’s common stock (the “Second Sale”). In addition, as part of this
transaction, the Investor was to receive a warrant to purchase 1,333,334 shares
of the Company’s common stock at an exercise price of $.80 per share, provided,
however, if the Investor did not tender consideration for the Second Sale on or
before December 20, 2009, the shares of common stock subject to the warrant were
to be reduced in half.

As of the date of the Agreement, the Company has not received payment with
respect to either the First Sale or the Second Sale. Although the Company has
been informed by the Investor that the terms of the subscription agreement will
be honored in full as quickly as possible and has been working with the Investor
to ensure compliance with the subscription agreement, the Company cannot provide
any assurance that it will receive payment for either the First Sale or the
Second Sale.

 

2

Represents the total number of warrants and options outstanding as of the last
trading day prior to the date of this Agreement, of which no shares of Common
Stock under warrants and 888,692 shares of Common Stock under options are
in-the-money. The only officer, director, employee and consultant stock option
or stock incentive plan or similar plan currently in effect or contemplated by
the Company are the Company’s 2000 Non-Qualified Incentive Stock Option Plan and
the Second Amended and Restated 2007 Equity Incentive Plan.

 

68



--------------------------------------------------------------------------------

SCHEDULE 5(v)

TRANSFER AGENT

 

69



--------------------------------------------------------------------------------

SCHEDULE 9(b)

OPTION GRANTS

Option grants will be made to all active employees and directors on the
following basis:

 

  1.

Grant 1 will be granted at fair market value (“FMV”) as of the grant date with
25% vesting after 12 months and 1/48th vesting each month for the following 36
months.

 

  2.

Grant 2 will be granted at FMV as of the grant date with 25% vesting after 12
months and 1/48th vesting each month for the following 36 months; provided,
however, that the exercisability of these grants will be contingent, at the
respective time of intended exercise, on the prior exercise of the Warrants
granted under this agreement upon the following basis:

 

% Warrants then exercised

   % Grant 2 options then exercisable

25%-49.9%

   25%

50%-74.9%

   50%

75%+

   100%

An indicative list of such grants is attached to this Schedule 9(b). The Company
may amend such list to reflect employee hiring and/or turnover between the date
hereof and the grant date, provided that any additional grants shall be
commensurate to the position concerned and the grants reflected on the attached
list for a similar position.

These option grants are in addition to the option grants provided for in the
Amended and Restated Employment Agreement, dated as of April 19, 2010, between
the Company and Frank Jaksch, and the Amended and Restated Employment Agreement,
dated as of April 19, 2010, between the Company and Tom Varvaro.

 

70



--------------------------------------------------------------------------------

Participant

   # Granted    Share Grant    Warrant Grant    Total

Abril, Patricia

   4,247    3865    3865    11,977

Abril, Patricia

   5,000    4550    4550    14,100

Barnes, Hamlin

   1,178    1,072    1,072    3,322

Barnes, Hamlin

   5,000    4,550    4,550    14,100

Bartos, Jeremy

   7,726    7,031    7,031    21,788

Bartos, Jeremy

   5,000    4,550    4,550    14,100

Baugh, Steven

   10,000    9,100    9,100    28,200

Baugh, Steven

   10,000    9,100    9,100    28,200

Baugh, Steven

   10,000    9,100    9,100    28,200

Block, Stephen

   30,000    27,300    27,300    84,600

Block, Stephen

   65,000    59,150    59,150    183,300

Block, Stephen

   30,000    27,300    27,300    84,600

Brown, Andrea

   2,500    2,275    2,275    7,050

Brown, Andrea

   2,500    2,275    2,275    7,050

Brown, Andrea

   2,500    2,275    2,275    7,050

Carlson, Graham

   5,000    4,550    4,550    14,100

Chamberlain, Keith

   3,959    3,603    3,603    11,165

Chamberlain, Keith

   5,000    4,550    4,550    14,100

Chrisafis, Nicole

   4,342    3,951    3,951    12,244

Chrisafis, Nicole

   5,000    4,550    4,550    14,100

Dabney, Reid

   30,000    27,300    27,300    84,600

Dabney, Reid

   50,000    45,500    45,500    141,000

Dabney, Reid

   30,000    27,300    27,300    84,600

Dahlquist, Raf

   5,000    4,550    4,550    14,100

Dahlquist, Raf

   5,000    4,550    4,550    14,100

Dahlquist, Raf

   25,000    22,750    22,750    70,500

Dahlquist, Raf

   5,000    4,550    4,550    14,100

Doan, An

   5,000    4,550    4,550    14,100

 

71



--------------------------------------------------------------------------------

Participant

   # Granted    Share Grant    Warrant Grant    Total

Doan, An

   50,000    45,500    45,500    141,000

Doan, An

   10,000    9,100    9,100    28,200

Doan, An

   20,000    18,200    18,200    56,400

Dunkerley, Hugh (BOD)

   30,000    27,300    27,300    84,600

Dunkerley, Hugh (BOD)

   80,000    72,800    72,800    225,600

Dunkerley, Hugh (BOD)

   30,000    27,300    27,300    84,600

Durako, Maris

   10,000    9,100    9,100    28,200

Durako, Maris

   6,740    6,133    6,133    19,006

Dziurgot, Kristy

   2,500    2,275    2,275    7,050

Dziurgot, Kristy

   1,699    1,546    1,546    4,791

Dziurgot, Kristy

   5,000    4,550    4,550    14,100

Eastman, Kimberly

   10,000    9,100    9,100    28,200

Eastman, Kimberly

   5,000    4,550    4,550    14,100

Eastman, Kimberly

   5,000    4,550    4,550    14,100

Erlandson, Petra

   5,000    4,550    4,550    14,100

Erlandson, Petra

   5,000    4,550    4,550    14,100

Erlandson, Petra

   5,000    4,550    4,550    14,100

Farrow, Tom

   5,000    4,550    4,550    14,100

Farrow, Tom

   5,000    4,550    4,550    14,100

Farrow, Tom

   5,000    4,550    4,550    14,100

Gennetta, Collene

   2,041    1,857    1,857    5,755

Gennetta, Collene

   5,000    4,550    4,550    14,100

Germain, Mark

   30,000    27,300    27,300    84,600

Germain, Mark

   250,000    227,500    227,500    705,000

Germain, Mark

   30,000    27,300    27,300    84,600

Haley, Karen

   2,500    2,275    2,275    7,050

Haley, Karen

   2,500    2,275    2,275    7,050

Haley, Karen

   4,000    3,640    3,640    11,280

Harrington, Dennis

   5,000    4,550    4,550    14,100

Harrington, Dennis

   10,000    9,100    9,100    28,200

 

72



--------------------------------------------------------------------------------

Participant

   # Granted    Share Grant    Warrant Grant    Total

Harrington, Dennis

   5,000    4,550    4,550    14,100

Hickey, Sarah

   5,000    4,550    4,550    14,100

Hickey, Sarah

   4,932    4,488    4,488    13,908

Hickey, Sarah

   5,000    4,550    4,550    14,100

Hoekstra, Brant

   10,000    9,100    9,100    28,200

Hoekstra, Brant

   5,000    4,550    4,550    14,100

Hoekstra, Brant

   5,000    4,550    4,550    14,100

Jaksch, Frank

   100,000    91,000    91,000    282,000

Jaksch, Frank

   150,000    136,500    136,500    423,000

Jaksch, Frank

   700,000    637,000    637,000    1,974,000

Jaksch, Frank

   300,000    273,000    273,000    846,000

Jaksch, Kevin

   30,000    27,300    27,300    84,600

Jaksch, Kevin

   205,000    186,550    186,550    578,100

Jaksch, Kevin

   30,000    27,300    27,300    84,600

Jost, Mark

   25,000    22,750    22,750    70,500

Jost, Mark

   300,000    273,000    273,000    846,000

Kleiner, Eric

   5,000    4,550    4,550    14,100

Kleiner, Eric

   5,000    4,550    4,550    14,100

Lee, Jeong James

   3,260    2,967    2,967    9,194

Lee, Jeong James

   10,000    9,100    9,100    28,200

Mckenna, Sarah

   5,000    4,550    4,550    14,100

Mughrabi, Suhad

   10,000    9,100    9,100    28,200

Mughrabi, Suhad

   10,000    9,100    9,100    28,200

Mughrabi, Suhad

   5,000    4,550    4,550    14,100

Nguyen, Trisa

   5,000    4,550    4,550    14,100

Nguyen, Trisa

   4,808    4,375    4,375    13,558

Nguyen, Trisa

   5,000    4,550    4,550    14,100

Nguyen, Vivian

   4,151    3,777    3,777    11,705

Nguyen, Vivian

   5,000    4,550    4,550    14,100

Rillorta, Alan

   5,000    4,550    4,550    14,100

 

73



--------------------------------------------------------------------------------

Participant

   # Granted    Share Grant    Warrant Grant    Total

Rillorta, Alan

   5,000    4,550    4,550    14,100

Varvaro, Tom

   75,000    68,250    68,250    211,500

Varvaro, Tom

   100,000    91,000    91,000    282,000

Varvaro, Tom

   250,000    227,500    227,500    705,000

Varvaro, Tom

   240,000    218,400    218,400    676,800

Varvaro, Tom

   10,000    9,100    9,100    28,200

Venkataraman, Sylesh

   8,438    7,679    7,679    23,796

Venkataraman, Sylesh

   10,000    9,100    9,100    28,200

Watson, Holly

   5,000    4,550    4,550    14,100

Watson, Holly

   7,055    6,420    6,420    19,895

Wu, Chongming

   10,000    9,100    9,100    28,200

Wu, Chongming

   10,000    9,100    9,100    28,200

Wu, Chongming

   10,000    9,100    9,100    28,200

Wu, Chongming

   8,850    8,054    8,054    24,958

Cassier

   5,000    4,550    4,550    14,100

Chinavanichkit

   5,000    4,550    4,550    14,100

Thoemke

   5,000    4,550    4,550    14,100

Ye

   5,000    4,550    4,550    14,100

Yang, Mimie

   10,000    9,100    9,100    28,200

Yang, Mimie

   5,000    4,550    4,550    14,100

Yang, Mimie

   5,000    4,550    4,550    14,100                    

Grand Total

   3,757,426    3,419,258    3,419,258    10,595,942

 

74



--------------------------------------------------------------------------------

SCHEDULE 9(g)

USE OF PROCEEDS

The Company will use the proceeds from the purchase and sale of the Common
Shares and the Warrants for the following purposes: (a) payment by the Company
of the approximately $1.2 million “Due to officers” as set forth in the
Company’s most recent balance sheet, (b) payment of up to $500,000 for a
12-month investor relations program, and (c) working capital and general
corporate purposes.

 

75



--------------------------------------------------------------------------------

SCHEDULE 9(k)

FORM OF PRESS RELEASE

 

76



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

 

77



--------------------------------------------------------------------------------

EXHIBITS B-1 AND B-2

FORMS OF EMPLOYMENT AGREEMENTS

 

78



--------------------------------------------------------------------------------

EXHIBIT B-1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of this 19th day of April 2010, by and between CHROMADEX, INC.,
a California corporation (“Employer”), and FRANK L JAKSCH, JR. (“Employee”).

R E C I T A L S

A. Employer and Employee are parties to that certain Employment Agreement dated
April 14, 2008, as amended by a First Amendment to Employment Agreement dated
August 21, 2008 (as amended, the “Prior Employment Agreement”).

B. Employer and Employee desire to amend and restate the Prior Employment
Agreement, effective as of April 19th, 2010 (the “Effective Date”), as set forth
in this Agreement.

A G R E E M E N T

In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the parties, intending to be legally bound, agree
as follows:

1. Term. Employer agrees to continue to employ Employee, and Employee agrees to
continue to serve Employer, in accordance with the terms of this Agreement, for
a term (the “Initial Term”) beginning on the Effective Date and continuing for a
period of three years thereafter unless earlier terminated in accordance with
the provisions hereof. Unless previously terminated pursuant to Section 7,
below, this Agreement shall automatically be renewed on the third anniversary of
the Effective Date and each one-year anniversary thereafter (each, a “Renewal
Date”) for an additional term of one year (each, a “Renewal Term”), with each
Renewal Term being subject to the termination provisions hereof.

2. Employment of Employee.

(a) Specific Positions. Employer and Employee hereby agree that, subject to the
provisions of this Agreement, Employer will continue to employ Employee and
Employee will continue to serve Employer as the Chief Executive Officer of
Employer. Employee shall report to, and perform such usual and customary duties
of such office and as may be delegated to Employee from time to time by, the
Board of Directors of Employer (the “Board”), including, without limitation,
those specific duties set forth on Exhibit A attached hereto, subject always to
the policies as determined from time to time by Employer. The Board may and
reserves the right to change Employee’s position and reporting relationship
subject to the needs of its business.

(b) Promotion of Employer’s Business. During the term of this Agreement,
Employee shall not engage in any business competitive with Employer. Employee
agrees to devote his full business time, attention, knowledge, skill and energy
to the business, affairs and interests of Employer and matters related thereto,
and shall use his best efforts and abilities to promote Employer’s interests;
provided, however, that Employee is not precluded from devoting reasonable
periods of time required: (i) for serving as a director or committee member of
any organization that does not compete with Employer or that does not involve a
conflict of interest with Employer; or (ii) for managing his personal
investments; so long as in either case, such activities do not materially
interfere with the regular performance of his duties under this Agreement.

 

79



--------------------------------------------------------------------------------

(c) Principal Office. Employee’s principal office and normal place of work shall
be at Employer’s executive offices in Southern California or as otherwise
assigned by Employer consistent with the needs of its business. Employee’s
normal place of work shall be defined as any office where Employee is
consistently requested by Employer to commute to more than one day per week.

3. Salary. Employer shall pay to Employee during the term of this Agreement a
base salary (“Base Salary”) of $225,000 per year payable in accordance with
Employer’s normal payroll. In addition, the then applicable Base Salary shall be
increased by $50,000 upon such time that Employer shall have publicly traded
shares on either the Nasdaq Stock Market, the American Stock Exchange or the New
York Stock Exchange. The Base Salary may be reviewed annually thereafter and may
be increased (but not decreased) at Employer’s sole discretion in accordance
with Employer’s normal review process.

4. Bonus. In addition to the Base Salary set forth in Section 3, above, Employer
shall pay to Employee an annual cash bonus (each, an “Annual Bonus”) in an
amount equal to up to 40% of the Base Salary in effect as of the last day of the
immediately preceding fiscal year based upon the achievement of performance
targets with respect to Employer’s business to be mutually agreed upon by
Employee and the Board (the “Bonus Target”); provided, however, that in the
event that Employer’s business performance for any fiscal year is greater than
75%, but less than 100% of the applicable Bonus Target, Employee shall be paid
the percentage of the maximum Annual Bonus determined by linear interpolation
(i.e., 87.5% of the applicable Bonus Target would result in an Annual Bonus
under this Section 4 of 20% of such Base Salary); provided further, however,
that in the event the parties are unable to agree to a mutually acceptable Bonus
Target at any time during the term of this Agreement, Employee shall be paid an
Annual Bonus for any such fiscal year of not less than 15% of such Base Salary.
Each Annual Bonus payment shall be paid on or before March 15 of the fiscal year
following the fiscal year for which the Annual Bonus is payable.

5. Option Grant. At the next meeting of Employer’s Compensation Committee after
the Effective Date, Employer shall grant to Employee, (a) an option to purchase
400,000 shares of Employer’s common stock (the “First Option”), and (b) an
additional option to purchase up to 400,000 additional shares of Employer’s
common stock (the “Second Option”). The First Option and the Second Option are
hereinafter collectively referred to as the “Options.” To the maximum extent
possible, the Options shall be “incentive stock options” as such term is defined
in Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
The Options will be governed by a separate Stock Option Agreement and Employer’s
Second Amended and Restated 2007 Equity Incentive Plan, as it may be amended
through the date of grant (as amended, the “Plan”). The exercise price of the
Options will be equal to the fair market value of the common stock of Employer
on the date of the grant, as determined by Employer’s Compensation Committee in
a manner consistent with Sections 409A and 422 of the Code. Each of the Options
will vest as determined by Employer’s Compensation Committee.

6. Benefits.

(a) Welfare and Retirement Benefits. During Employee’s employment by Employer
under this Agreement, Employee shall be eligible for participation in and shall
be covered by any and all such medical, dental, life and other voluntary
insurance plans, retirement and profit sharing plans, and such other similar
benefits generally available to other employees of Employer in similar
employment positions, on the same terms as such employees, subject to meeting
applicable eligibility requirements. Employee shall also be covered by long-term
disability insurance, to the extent that such insurance is available to Employer
on commercially reasonable terms and conditions, such that, upon a termination
of Employee by Employer under Section 7(c) as a result of a disability, Employee
shall be entitled to receive disability insurance coverage in an amount and for
a duration at least equal to that made generally available to officers of
Employer under Employer’s long-term disability insurance in effect as of the
date of this Agreement.

(b) Reimbursements. During Employee’s employment with Employer under this
Agreement, Employee shall be entitled to receive prompt reimbursement of all
reasonable expenses incurred by Employee in performing services hereunder,
including all expenses of travel at the request of, or in the service of,
Employer provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by Employer.

 

80



--------------------------------------------------------------------------------

(c) Automobile. Subject to the approval of the Board, Employer may elect to
reimburse Employee for certain costs incurred by Employee in leasing,
maintaining, operating and insuring an automobile for use by Employee in the
performance of Employee’s duties hereunder. The extent by which such costs are
reimbursed by Employer to Employee shall be determined in accordance with
Employer’s automobile reimbursement policy then in effect, which policy shall
have been approved by the Board.

(d) Indemnification. Employee and Employer are concurrently entering into
Employer’s standard form of Indemnification Agreement, providing indemnification
to Employee to the maximum extent permitted by law, and in accordance therewith,
Employer will agree to advance any expenses for which indemnification is
available to the extent allowed by applicable law. Employer shall procure
directors and officers insurance with coverage of not less than $5 million, and
shall maintain such insurance in full force and effect during the term of this
Agreement and for a period of seven years thereafter.

7. Termination.

(a) Termination for Cause. Employer shall have the right, exercisable
immediately upon written notice, to terminate Employee’s employment for “Cause.”

(i) Definition of Cause. As used herein, “Cause” means any of the following:
(A) Employee is convicted by a court of competent jurisdiction, pleads “no
contest” to a felony or any other conduct of a criminal nature involving moral
turpitude (other than minor traffic violations); (B) Employee intentionally
engages in fraud, embezzlement or any other illegal conduct substantially
detrimental to the business or reputation of Employer, regardless of whether
such conduct is designed to defraud Employer or others; or (C) Employee refuses
to perform his duties hereunder or otherwise breaches any material covenant,
warranty or representation of this Agreement, or Employee’s Non-Disclosure and
Confidentiality Agreement with Employer, and fails to cure such breach (if such
breach is then capable of being cured) within 10 business days following written
notice thereof specifying in reasonable detail the nature of such breach, or if
such breach is not capable of being cured in such time, a cure shall not have
been diligently initiated within such 10 business day period; provided, however,
that the termination shall not be effective if (1) such termination is as a
result of clause (C) of this subparagraph (i), (2) such notice is the first such
notice of termination delivered by Employer to Employee with respect to the
particular terms or provisions that Employee is alleged to have failed to
observe or perform hereunder, (3) within 30 days following the date of such
notice Employee shall use his best efforts to perform such duties and
responsibilities, and (4) Employee is given reasonable notice of the board
meeting at which the determination of “Cause” is to be taken and has had an
opportunity to appear before the Board, together with Employee’s counsel, and be
heard.

(ii) Effect of Termination. Upon termination in accordance with this
Section 7(a), Employee shall be entitled to no further payments from Employer
under this Agreement, except for the payments, of cash and in-kind, provided for
under Sections 3 and 6 of this Agreement accrued hereunder through, but not
including, the effective date of such termination. Employer’s exercise of its
right to terminate for Cause shall be without prejudice to any other remedy to
which it may be entitled at law, in equity or under this Agreement.

(b) Voluntary Termination. Employee may terminate his employment at any time by
giving no less than 30 days’ written notice to Employer. Employer reserves the
right to accept Employee’s voluntary termination immediately, without notice and
without any further payment obligation except as described below.

(i) No Reason. Upon termination in accordance with this Section 7(b), except as
otherwise provided in Section 7(b)(ii), below, Employee shall be entitled to no
further payments from Employer under this Agreement, except for (A) the
payments, of cash and in-kind, provided for under Sections 3 and 6 of this
Agreement accrued hereunder through, but not including, the effective date of
such termination, and (B) a pro rated portion of the maximum Annual Bonus
payable to Employee for the year of termination (the “Pro Rated Annual Bonus”)
which shall be deemed to be an amount equal to 40% of the Base Salary then in
effect multiplied by a fraction, the numerator of which is the number of full
calendar days between the first day of the calendar year in which such
termination occurs and the date of such termination and the denominator of which
is 365.

(ii) Good Reason. Notwithstanding anything to the contrary in Section 7(b)(i),
above, if Employee terminates his employment under this Section 7(b) for Good
Reason (as defined below), Employee shall be entitled to receive from Employer
all of the compensation and benefits provided for in Section 7(e), below plus
the maximum Annual Bonus Employee would have been otherwise entitled to for the
year in which such termination occurs, and, for purposes thereof, Employee shall
be deemed to have been employed for the entirety of such year (the “Maximum
Annual

 

81



--------------------------------------------------------------------------------

Bonus”). As used herein, “Good Reason” means any of the following: (A) the
assignment to Employee of duties materially inconsistent with those of other
employees of Employer in similar employment positions, and Employee provides
written notice to Employer within 60 days of such assignment that such duties
are materially inconsistent with those duties of such similarly-situated
employees, and Employer fails to release Employee from his obligation to perform
such inconsistent duties and to re-assign Employee to his customary duties
within 30 days after Employer’s receipt of such notice; or (B) if, without the
consent of Employee, Employee’s normal place of work is or becomes situated more
than 50 linear miles from Employee’s personal residence as of the Effective Date
(which distance on the Effective Date is 10 linear miles), or (C) a failure by
Employer to comply with any other material provision of this Agreement which has
not been cured within 60 days after notice of such noncompliance has been given
by Employee to Employer, or if such failure is not capable of being cured in
such time, a cure shall not have been diligently initiated by Employer within
such 60 day period.

(c) Termination Due to Death or Disability. This Agreement shall automatically
terminate upon the death of Employee. In addition, if any disability or
incapacity of Employee to perform his duties as the result of any injury,
sickness or physical, mental or emotional condition continues for a period of 70
consecutive days or a total of 70 days in any 90-day period, Employer may
terminate Employee’s employment upon written notice to Employee. Upon
termination in accordance with this Section 7(c), Employee (or Employee’s
estate, as the case may be) shall be entitled to those payments, of cash and
in-kind, provided for under Sections 3 through 6, inclusive, of this Agreement
accrued hereunder through, but not including, the date of death or, in the case
of disability, the date of termination. Notwithstanding any policy of Employer
to the contrary, any Annual Bonus that would be due to Employee for the fiscal
year in which termination pursuant to this Section 7(c) occurs will, at the
option of the Board, be paid to Employee (or Employee’s estate, as the case may
be) in an amount no less than the Pro Rated Annual Bonus, not to exceed the
Maximum Annual Bonus. During such time that Employee is unable to perform his
duties as a result of any injury, sickness or physical, mental or emotional
condition, Employer, at its option, may reduce the Base Salary by the amount, if
any, of the disability insurance or similar benefits for which Employee receives
as a result of such injury, sickness or physical, mental or emotional condition.
Such reductions to the Base Salary, if any, shall be limited to benefits
actually received by Employee (including any withholding taxes paid on
Employee’s behalf) from disability insurance plans paid for by Employer or from
state or federal government mandated disability plans. The Base Salary shall not
be reduced by any disability insurance benefits received by Employee, if any,
from plans purchased by Employee.

(d) Termination Upon Cessation of Business. Employer shall have the right to
immediately terminate Employee’s employment under this Agreement upon a
“Cessation of Business.” For purposes of this Agreement, a “Cessation of
Business” shall mean Employer’s ceasing to operate in the ordinary course of
business, whether by dissolution, liquidation, sale of assets, consolidation,
merger or otherwise, in connection with, pursuant to or arising out of a good
faith determination by Employer that the continuing operation of the business in
its ordinary course is reasonably likely to render Employer unable to meet its
liabilities as they mature. If Employee is so terminated by Employer pursuant to
this Section 7(d) during the Term, Employer shall pay to Employee (i) the Base
Salary until the last to occur of (A) the expiration of the remaining portion of
the Initial Term or the then applicable Renewal Term, as the case may be, or
(B) the expiration of the 12-month period commencing on the date Employee is
terminated, and (ii) the Maximum Annual Bonus. Employer shall make payment of
such Base Salary and the Maximum Annual Bonus in a single lump sum payment at
termination.

(e) Termination Without Cause. Employer shall have the right, exercisable upon
written notice, to terminate Employee’s employment under this Agreement for any
reason other than set forth in Sections 7(a), (c) and (d), above, at any time
during the term of this Agreement. If Employee is so terminated by Employer
pursuant to this Section 7(e) during the Term, Employer shall pay Employee two
weeks of Base Salary for each full year of service to a maximum of eight
(8) weeks of the Base Salary. Should Employee, at Employee’s sole and exclusive
option, provide Employer with Employer’s then standard form of separation,
waiver and release agreement of all claims against Employer, then (i) Employer
agrees to (A) pay to Employee the Base Salary, and (B) provide or reimburse
Employee for the same medical, dental, long-term disability and life insurance
pursuant to Section 6(a) to which Employee was entitled hereunder as of the date
of termination provided, however, that in the case of such medical and dental
insurance, that Employee makes a timely election for continuation coverage under
COBRA, in each case (i.e., the Base Salary and insurance), until the last to
occur (the “Severance Period”) of (1) the expiration of the remaining portion of
the Initial Term or the then applicable Renewal Term, as the case may be, or
(2) the 24-month period commencing on the date Employee is terminated, (ii) pay
Employee an amount equal to the product obtained

 

82



--------------------------------------------------------------------------------

by multiplying (A) the Maximum Annual Bonus for which Employee would have been
otherwise entitled to receive by (B) the fraction in which the numerator is the
number of calendar months in the Severance Period and the denominator of which
is 24, and (iii) the vesting of all outstanding stock awards in favor of
Employee shall immediately vest in full. Employer shall make such payments in
accordance with its regular payroll schedule. If any such payments are due
Employee upon a Cessation of Business, all remaining payments shall become
immediately due and payable upon the occurrence of such Cessation of Business.

(f) Exclusive Remedy. The payments contemplated by this Agreement shall
constitute Employee’s exclusive and sole remedy for any claim that Employee
might otherwise have against Employer under this Agreement which, but for
Employee’s termination of employment hereunder, might otherwise be due and
payable by Employer to Employee. Employee covenants not to assert or pursue any
such remedies, other than an action to enforce the payments due to Employee
under this Agreement. Nothing in this Section 7(f), however, shall be construed
to bar, preclude or otherwise limit Employee’s right to bring an action against
Employer if Employee’s termination of employment with Employer was otherwise
unlawful or in violation of public policy.

8. Prior Employment Agreement. Employee hereby agrees to the termination,
effective as of the Effective Date, of the Prior Employment Agreement. In
consideration of his employment by Employer hereunder, except for accrued but
unpaid salary and bonus and any previously granted stock options, Employee
hereby waives all rights, benefits and privileges under the Prior Employment
Agreement, including, without limitation, any right to severance or similar
payments.

9. Miscellaneous.

(a) Withholdings. All payments to Employee hereunder shall be made after
reduction for all federal, state and local withholding and payroll taxes, all as
determined under applicable law and regulations, and Employer shall make all
reports and similar filings required by such law and regulations with respect to
such payments, withholdings and taxes.

(b) Succession. This Agreement shall inure to the benefit of and shall be
binding upon Employer, its successors and assigns. The obligations and duties of
Employee hereunder shall be personal and not assignable.

(c) Notices. Any and all notices, demands, requests or other communications
hereunder shall be in writing and shall be deemed duly given when personally
delivered to or transmitted by overnight express delivery or by facsimile to and
received by the party to whom such notice is intended (provided the original
thereof is sent by mail, in the manner set forth below, on the next business day
after the facsimile transmission is sent), or in lieu of such personal delivery
or overnight express delivery or facsimile transmission, on receipt when
deposited in the United States mail, first-class, certified or registered,
postage prepaid, return receipt requested, addressed to the applicable party at
the address set forth below such party’s signature to this Agreement. The
parties may change their respective addresses for the purpose of this
Section 9(c) by giving notice of such change to the other parties in the manner
which is provided in this Section 9(c).

(d) Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and it replaces and supersedes
any prior agreements, whether oral or written, between the parties relating to
said subject matter, including, without limitation, the Prior Employment
Agreement.

(e) Headings. The headings of Sections herein are used for convenience only and
shall not affect the meaning or contents hereof.

(f) Waiver; Amendment. No provision hereof may be waived except by a written
agreement signed by the waiving party. The waiver of any term or of any
condition of this Agreement shall not be deemed to constitute the waiver of any
other term or condition. This Agreement may be amended only by a written
agreement signed by the parties hereto.

(g) Severability. If any of the provisions of this Agreement shall be held
unenforceable by the final determination of a court of competent jurisdiction
and all appeals therefrom shall have failed or the time for such appeals shall
have expired, such provision or provisions shall be deemed eliminated from this
Agreement but the remaining provisions shall nevertheless be given full effect.
In the event this Agreement or any portion hereof is more restrictive than
permitted by the law of the jurisdiction in which enforcement is sought, this
Agreement or such portion shall be limited in that jurisdiction only to the
extent required by the law of that jurisdiction.

 

83



--------------------------------------------------------------------------------

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

(i) Application of Section 409A. Notwithstanding anything to the contrary in
this Agreement, solely to the extent that such delay is required in order to
avoid the imposition of an additional tax under Section 409A of the Code, if
Employee is a “specified employee” for purposes of Section 409A(a)(2)(B) of the
Code, any payments to be made pursuant to this Agreement that are considered to
be non-qualified deferred compensation distributable in connection with the
Employee’s separation from service with Employer for purposes of Section 409A of
the Code, and which otherwise would have been payable at any time during the
six-month period immediately following Employee’s separation from service with
Employer, shall not be paid prior to, and shall instead be payable in a lump sum
within ten (10) business days following the end of such six-month period. Each
payment of Base Salary, Annual Bonus or other compensation under this Agreement,
including, without limitation, each payment to be made following termination of
employment, shall be treated as a separate payment for purposes of Section 409A
of the Code. If any payment that is to be made as a lump sum upon a Cessation of
Business under Section 7(d) or Section 7(e) (or any other section referring to
Section 7(e)) is considered to be non-qualified deferred compensation for
purposes of Section 409A of the Code, then such payment shall be made as a lump
sum payment of all obligations remaining under this Agreement (rather than
continuing to be paid in installments on previously scheduled payment dates)
only if one or more of the following conditions are satisfied: (A) the Cessation
of Business includes the corporate dissolution of the Employer taxable under
Section 331 of the Code and the lump sum payment is made and taxable to the
Employee within 12 months following the corporate dissolution, or (B) the
payment of the lump sum is approved by a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), or (C) the Cessation of Business constitutes a “change in
control event” as defined for purposes of Section 409A of the Code, the lump sum
payment is made within the 30 days preceding or 12 months following such change
in control event, and all deferred compensation agreements, methods, programs,
and other arrangements sponsored by the Employer or its successor immediately
after the change in control event with respect to each individual that
experienced the change in control event are similarly terminated and liquidated,
or (D) any other event or condition has occurred or exists that allows for the
acceleration of such payment without resulting in the imposition of an
additional tax under Section 409A of the Code. The parties agree that in the
event the Internal Revenue Service issues additional guidance to the effect that
any of the payments provided for in this Agreement would not be in compliance
with Section 409A of the Code, the parties will negotiate in good faith to
address such guidance so that such payments are compliant with Section 409A of
the Code to the extent reasonably practicable.

(j) Parachute Payments. Any other provisions of this Agreement or of any other
agreement between Employee and Employer to the contrary notwithstanding, if any
payment or benefit Employee would receive from Employer or otherwise in
connection with a change of control of Employer (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code and (ii) be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Employer shall pay the Employee an additional payment (a
“Gross-Up Payment”). The Gross-Up Payment shall equal an amount such that after
payment by the Employee of all taxes (and any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, but excluding any income taxes, interest and penalties
imposed pursuant to Section 409A of the Code, the Employee retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 9(j), if it is
determined that the Employee would be entitled to a Gross-Up Payment, but that
the Parachute Value (as defined below) of all Payments does not exceed 110% of
an amount equal to 2.99 times the Employee’s “base amount” within the meaning of
Section 280G(b)(3) of the Code (the “Safe Harbor Amount”), then no Gross-Up
Payment shall be made to the Employee and the amounts payable in cash under
Section 7 of this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. For purposes of
reducing the Payments to the Safe Harbor Amount, each payment to be made in cash
under Section 7 of this Agreement shall be reduced on a pro rata basis, and no
other Payments shall be reduced. If the reduction of the amounts payable in cash
under Section 7 of this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, then no amounts
payable under the Agreement shall be reduced pursuant to this Section 9(j) and
the Employee shall be paid the Gross-Up Payment. For purposes of this
Section 9(j), “Parachute Value” means the present value of a Payment as of the
date of a change of

 

84



--------------------------------------------------------------------------------

control for purposes of Section 280G of the Code of the portion of such Payment
that constitutes a “parachute payment” under Section 280G(b)(2), as determined
by the Accounting Firm (as defined below). All determinations required to be
made under this Section 9(j), including whether and when a Gross-Up Payment is
required and the amount of any such Gross-Up Payment and the assumptions to be
utilized in arriving at such determinations, shall be made by a nationally
recognized accounting firm selected in the discretion of the Employer
immediately prior to the change of control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Employer and the Employee
within 15 business days of the receipt of notice from the Employee that there
has been a Payment, or such earlier time as is requested by the Employer. Except
as provided below, any determination by the Accounting Firm shall be binding
upon the Employer and the Employee. If, as a result of a claim made by the
Internal Revenue Service or any other applicable taxing authority, it is
determined that the amount of the Excise Tax payable by the Employee is greater
than the amount initially determined by the Accounting Firm, then the Employer
(or its successor) shall pay to the Employee an additional Gross-Up Payment
(determined as set forth above) with respect to such additional Excise Tax. All
fees and expenses of the Accounting Firm and of responding to any claim made by
the Internal Revenue Service or any other applicable taxing authority shall be
borne solely by the Employer; and, in that regard, (i) the Employer shall pay
such fees and expenses not later than the end of the calendar year following the
calendar year in which the related work is performed or the expenses are
incurred, (ii) the amount of fees and expenses that the Employer is obligated to
pay in any given calendar year shall not affect any amounts that the Employer is
obligated to pay in any other calendar year, and (iii) the Employee’s right to
have the Employer pay such fees and expenses may not be liquidated or exchanged
for any other benefit. Any Gross-Up Payment, as determined pursuant to this
Section 9(j), shall be paid by the Employer to the Employee within fifteen
business days of the receipt of the Accounting Firm’s determination or the final
resolution of any claim made by the Internal Revenue Service or any other
applicable taxing authority; provided that, the Gross-Up Payment shall in all
events be paid no later than the end of the Employee’s taxable year next
following the Employee’s taxable year in which the Excise Tax (and any income or
other related taxes or interest or penalties thereon) on a Payment are remitted
to the Internal Revenue Service or any other applicable taxing authority or, in
the case of amounts relating to a claim that does not result in the remittance
of any federal, state, local and foreign income, excise, social security and
other taxes, the calendar year in which the claim is finally settled or
otherwise resolved. The Employer may, in its sole discretion, withhold and pay
over to the Internal Revenue Service or any other applicable taxing authority,
for the benefit of the Employee, all or any portion of any Gross-Up Payment, and
the Employee hereby consents to such withholding.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

“EMPLOYER”:       “EMPLOYEE”:

CHROMADEX, INC.,

a California corporation

      By:   

 

     

 

   Stephen A. Block,       FRANK L JAKSCH, JR.    Director, Chairman of
Compensation Committee       Address:       Address:

 

     

 

Street Address       Street Address

 

     

 

City        State        Zip Code       City        State        Zip Code

 

     

 

Facsimile No.       Facsimile No.

 

85



--------------------------------------------------------------------------------

EXHIBIT A

Responsibilities

Responsible for all aspects of Employer’s ongoing management.

 

86



--------------------------------------------------------------------------------

EXHIBIT B-2

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of this 19th day of April 2010, by and between CHROMADEX, INC.,
a California corporation (“Employer”), and THOMAS C. VARVARO (“Employee”).

R E C I T A L S

A. Employer and Employee are parties to that certain Employment Agreement dated
April 14, 2008, as amended by a First Amendment to Employment Agreement dated
August 21, 2008 (as amended, the “Prior Employment Agreement”).

B. Employer and Employee desire to amend and restate the Prior Employment
Agreement, effective as of April 19th (the “Effective Date”), as set forth in
this Agreement.

A G R E E M E N T

In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the parties, intending to be legally bound, agree
as follows:

1. Term. Employer agrees to continue to employ Employee, and Employee agrees to
continue to serve Employer, in accordance with the terms of this Agreement, for
a term (the “Initial Term”) beginning on the Effective Date and continuing for a
period of three years thereafter unless earlier terminated in accordance with
the provisions hereof. Unless previously terminated pursuant to Section 7,
below, this Agreement shall automatically be renewed on the third anniversary of
the Effective Date and each one-year anniversary thereafter (each, a “Renewal
Date”) for an additional term of one year (each, a “Renewal Term”), with each
Renewal Term being subject to the termination provisions hereof

2. Employment of Employee.

(a) Specific Positions. Employer and Employee hereby agree that, subject to the
provisions of this Agreement, Employer will continue to employ Employee and
Employee will continue to serve Employer as the Chief Financial Officer of
Employer. Employee shall report to, and perform such usual and customary duties
of such office and as may be delegated to Employee from time to time by, the
Chief Executive Officer of Employer (the “CEO”), including, without limitation,
those specific duties set forth on Exhibit A attached hereto, subject always to
the policies as determined from time to time by Employer., Employee’s reporting
relationship shall initially be determined by the Chief Executive Officer of
Employer. Employer reserves the right to change Employee’s position and
reporting relationship subject to the needs of its business.

(b) Promotion of Employer’s Business. During the term of this Agreement,
Employee shall not engage in any business competitive with Employer. Employee
agrees to devote his full business time, attention, knowledge, skill and energy
to the business, affairs and interests of Employer and matters related thereto,
and shall use his best efforts and abilities to promote Employer’s interests;
provided, however, that Employee is not precluded from devoting reasonable
periods of time required: (i) for serving as a director or committee member of
any organization that does not compete with Employer or that does not involve a
conflict of interest with Employer; or (ii) for managing his personal
investments; so long as in either case, such activities do not materially
interfere with the regular performance of his duties under this Agreement.

 

87



--------------------------------------------------------------------------------

(c) Principal Office. Employee’s principal office and normal place of work shall
be at Employer’s executive offices in Southern California or as otherwise
assigned by Employer consistent with the needs of its business. Employee’s
normal place of work shall be defined as any office where Employee is
consistently requested by Employer to commute to more than one day per week.
Employer shall not require Employee to spend more than 50% of work days at
Employer’s executive offices, and shall reimburse Employee for all travel
related expenses to and from said offices pursuant to Section 6(b).

3. Salary. Employer shall pay to Employee during the term of this Agreement a
base salary (“Base Salary”) of $175,000 per year payable in accordance with
Employer’s normal payroll. In addition, the then applicable Base Salary shall be
increased by $50,000 upon such time that Employer shall have publicly traded
shares on either the Nasdaq Stock Market, the American Stock Exchange or the New
York Stock Exchange. The Base Salary may be reviewed annually thereafter and may
be increased (but not decreased) at Employer’s sole discretion in accordance
with Employer’s normal review process.

4. Bonus. In addition to the Base Salary set forth in Section 3, above, Employer
shall pay to Employee an annual cash bonus (each, an “Annual Bonus”) in an
amount equal to up to 30% of the Base Salary in effect as of the last day of the
immediately preceding fiscal year based upon the achievement of performance
targets with respect to Employer’s business to be mutually agreed upon by
Employee and the Board (the “Bonus Target”); provided, however, that in the
event that Employer’s business performance for any fiscal year is greater than
75%, but less than 100% of the applicable Bonus Target, Employee shall be paid
the percentage of the maximum Annual Bonus determined by linear interpolation
(i.e., 87.5% of the applicable Bonus Target would result in an Annual Bonus
under this Section 4 of 15% of such Base Salary); provided further, however,
that in the event the parties are unable to agree to a mutually acceptable Bonus
Target at any time during the term of this Agreement, Employee shall be paid an
Annual Bonus for any such fiscal year of not less than 15% of such Base Salary.
Each Annual Bonus payment shall be paid on or before March 15 of the fiscal year
following the fiscal year for which the Annual Bonus is payable.

5. Option Grant. At the next meeting of Employer’s Compensation Committee after
the Effective Date, Employer shall grant to Employee, (a) an option to purchase
200,000 shares of Employer’s common stock (the “First Option”), and (b) an
additional option to purchase up to 200,000 additional shares of Employer’s
common stock (the “Second Option”). The First Option and the Second Option are
hereinafter collectively referred to as the “Options.” To the maximum extent
possible, the Options shall be “incentive stock options” as such term is defined
in Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
The Options will be governed by a separate Stock Option Agreement and Employer’s
Second Amended and Restated 2007 Equity Incentive Plan, as it may be amended
through the date of grant (as amended, the “Plan”). The exercise price of the
Options will be equal to the fair market value of the common stock of Employer
on the date of the grant, as determined by Employer’s Compensation Committee in
a manner consistent with Sections 409A and 422 of the Code. Each of the Options
will vest as determined by Employer’s Compensation Committee.

6. Benefits.

(a) Welfare and Retirement Benefits. During Employee’s employment by Employer
under this Agreement, Employee shall be eligible for participation in and shall
be covered by any and all such medical, dental, life and other voluntary
insurance plans, retirement and profit sharing plans, and such other similar
benefits generally available to other employees of Employer in similar
employment positions, on the same terms as such employees, subject to meeting
applicable eligibility requirements. Employee shall also be covered by long-term
disability insurance, to the extent that such insurance is available to Employer
on commercially reasonable terms and conditions, such that, upon a termination
of Employee by Employer under Section 7(c) as a result of a disability, Employee
shall be entitled to receive disability insurance coverage in an amount and for
a duration at least equal to that made generally available to officers of
Employer under Employer’s long-term disability insurance in effect as of the
date of this Agreement.

(b) Reimbursements. During Employee’s employment with Employer under this
Agreement, Employee shall be entitled to receive prompt reimbursement of all
reasonable expenses incurred by Employee in performing services hereunder,
including all expenses of travel at the request of, or in the service of,
Employer provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by Employer.

 

88



--------------------------------------------------------------------------------

(c) Automobile. Subject to the approval of the Board, Employer may elect to
reimburse Employee for certain costs incurred by Employee in leasing,
maintaining, operating and insuring an automobile for use by Employee in the
performance of Employee’s duties hereunder. The extent by which such costs are
reimbursed by Employer to Employee shall be determined in accordance with
Employer’s automobile reimbursement policy then in effect, which policy shall
have been approved by the Board.

(d) Indemnification. Employee and Employer are concurrently entering into
Employer’s standard form of Indemnification Agreement, providing indemnification
to Employee to the maximum extent permitted by law, and in accordance therewith,
Employer will agree to advance any expenses for which indemnification is
available to the extent allowed by applicable law. Employer shall procure
directors and officers insurance with coverage of not less than $5 million, and
shall maintain such insurance in full force and effect during the term of this
Agreement and for a period of seven years thereafter.

7. Termination.

(a) Termination for Cause. Employer shall have the right, exercisable
immediately upon written notice, to terminate Employee’s employment for “Cause.”

(i) Definition of Cause. As used herein, “Cause” means any of the following:
(A) Employee is convicted by a court of competent jurisdiction, pleads “no
contest” to a felony or any other conduct of a criminal nature involving moral
turpitude (other than minor traffic violations); (B) Employee intentionally
engages in fraud, embezzlement or any other illegal conduct substantially
detrimental to the business or reputation of Employer, regardless of whether
such conduct is designed to defraud Employer or others; or (C) Employee refuses
to perform his duties hereunder or otherwise breaches any material covenant,
warranty or representation of this Agreement, or Employee’s Non-Disclosure and
Confidentiality Agreement with Employer, and fails to cure such breach (if such
breach is then capable of being cured) within 10 business days following written
notice thereof specifying in reasonable detail the nature of such breach, or if
such breach is not capable of being cured in such time, a cure shall not have
been diligently initiated within such 10 business day period; provided, however,
that the termination shall not be effective if (1) such termination is as a
result of clause (C) of this subparagraph (i), (2) such notice is the first such
notice of termination delivered by Employer to Employee with respect to the
particular terms or provisions that Employee is alleged to have failed to
observe or perform hereunder, (3) within 30 days following the date of such
notice Employee shall use his best efforts to perform such duties and
responsibilities, and (4) Employee is given reasonable notice of the board
meeting at which the determination of “Cause” is to be taken and has had an
opportunity to appear before the Board, together with Employee’s counsel, and be
heard.

(ii) Effect of Termination. Upon termination in accordance with this
Section 7(a), Employee shall be entitled to no further payments from Employer
under this Agreement, except for the payments, of cash and in-kind, provided for
under Sections 3 and 6 of this Agreement accrued hereunder through, but not
including, the effective date of such termination. Employer’s exercise of its
right to terminate for Cause shall be without prejudice to any other remedy to
which it may be entitled at law, in equity or under this Agreement.

(b) Voluntary Termination. Employee may terminate his employment at any time by
giving no less than 30 days’ written notice to Employer. Employer reserves the
right to accept Employee’s voluntary termination immediately, without notice and
without any further payment obligation except as described below.

(i) No Reason. Upon termination in accordance with this Section 7(b), except as
otherwise provided in Section 7(b)(ii), below, Employee shall be entitled to no
further payments from Employer under this Agreement, except for(A) the payments,
of cash and in-kind, provided for under Sections 3 and 6 of this Agreement
accrued hereunder through, but not including, the effective date of such
termination, and (B) a pro rated portion of the maximum Annual Bonus payable to
Employee for the year of termination (the “Pro Rated Annual Bonus”) which shall
be deemed to be an amount equal to 40% of the Base Salary then in effect
multiplied by a fraction, the numerator of which is the number of full calendar
days between the first day of the calendar year in which such termination occurs
and the date of such termination and the denominator of which is 365.

(ii) Good Reason. Notwithstanding anything to the contrary in Section 7(b)(i),
above, if Employee terminates his employment under this Section 7(b) for Good
Reason (as defined below), Employee shall be entitled to receive from

 

89



--------------------------------------------------------------------------------

Employer all of the compensation and benefits provided for in Section 7(e),
below plus the maximum Annual Bonus Employee would have been otherwise entitled
to for the year in which such termination occurs, and, for purposes thereof,
Employee shall be deemed to have been employed for the entirety of such year
(the “Maximum Annual Bonus”). As used herein, “Good Reason” means any of the
following: (A) the assignment to Employee of duties materially inconsistent with
those of other employees of Employer in similar employment positions, and
Employee provides written notice to Employer within 60 days of such assignment
that such duties are materially inconsistent with those duties of such
similarly-situated employees, and Employer fails to release Employee from his
obligation to perform such inconsistent duties and to re-assign Employee to his
customary duties within 30 days after Employer’s receipt of such notice; (B) the
termination of Frank L. Jaksch, Jr. as Chief Executive Officer of Employer
either by Employer without Cause or by Frank L. Jaksch, Jr. for Good Reason (as
each such capitalized term is specifically defined in that certain Employment
Agreement dated of even date herewith by and between Frank L. Jaksch, Jr. and
Employer) and Employee provides written notice to Employer of Employee’s
termination for Good Reason within 60 days of such termination of Frank L.
Jaksch, Jr; or (C) a failure by Employer to comply with any other material
provision of this Agreement which has not been cured within 60 days after notice
of such noncompliance has been given by Employee to Employer, or if such failure
is not capable of being cured in such time, a cure shall not have been
diligently initiated by Employer within such 60 day period.

(c) Termination Due to Death or Disability. This Agreement shall automatically
terminate upon the death of Employee. In addition, if any disability or
incapacity of Employee to perform his duties as the result of any injury,
sickness or physical, mental or emotional condition continues for a period of 70
consecutive days or a total of 70 days in any 90-day period, Employer may
terminate Employee’s employment upon written notice to Employee. Upon
termination in accordance with this Section 7(c), Employee (or Employee’s
estate, as the case may be) shall be entitled to those payments, of cash and
in-kind, provided for under Sections 3 through 6, inclusive, of this Agreement
accrued hereunder through, but not including, the date of death or, in the case
of disability, the date of termination. Notwithstanding any policy of Employer
to the contrary, any Annual Bonus that would be due to Employee for the fiscal
year in which termination pursuant to this Section 7(c) occurs will, at the
option of the Board, be paid to Employee (or Employee’s estate, as the case may
be) in an amount no less than the Pro Rated Annual Bonus, not to exceed the
Maximum Annual Bonus. During such time that Employee is unable to perform his
duties as a result of any injury, sickness or physical, mental or emotional
condition, Employer, at its option, may reduce the Base Salary by the amount, if
any, of the disability insurance or similar benefits for which Employee receives
as a result of such injury, sickness or physical, mental or emotional condition.
Such reductions to the Base Salary, if any, shall be limited to benefits
actually received by Employee (including any withholding taxes paid on
Employee’s behalf) from disability insurance plans paid for by Employer or from
state or federal government mandated disability plans. The Base Salary shall not
be reduced by any disability insurance benefits received by Employee, if any,
from plans purchased by Employee.

(d) Termination Upon Cessation of Business. Employer shall have the right to
immediately terminate Employee’s employment under this Agreement upon a
“Cessation of Business.” For purposes of this Agreement, a “Cessation of
Business” shall mean Employer’s ceasing to operate in the ordinary course of
business, whether by dissolution, liquidation, sale of assets, consolidation,
merger or otherwise, in connection with, pursuant to or arising out of a good
faith determination by Employer that the continuing operation of the business in
its ordinary course is reasonably likely to render Employer unable to meet its
liabilities as they mature. If Employee is so terminated by Employer pursuant to
this Section 7(d) during the Term, Employer shall pay to Employee (i) the Base
Salary until the last to occur of (A) the expiration of the remaining portion of
the Initial Term or the then applicable Renewal Term, as the case may be, or
(B) the expiration of the 12-month period commencing on the date Employee is
terminated, and (ii) the Maximum Annual Bonus. Employer shall make payment of
such Base Salary and the Maximum Annual Bonus in a single lump sum payment at
termination.

(e) Termination Without Cause. Employer shall have the right, exercisable upon
written notice, to terminate Employee’s employment under this Agreement for any
reason other than set forth in Sections 7(a), (c) and (d), above, at any time
during the term of this Agreement. If Employee is so terminated by Employer
pursuant to this Section 7(e) during the Term, Employer shall pay Employee two
weeks of Base Salary for each full year of service to a maximum of eight
(8) weeks of the Base Salary. Should Employee, at Employee’s sole and exclusive
option, provide Employer with Employer’s then standard form of separation,
waiver and release agreement of all claims against Employer, then (i) Employer
agrees to (A) pay to Employee the Base Salary, and (B) provide or reimburse
Employee for the same medical, dental, long-term disability and life insurance
pursuant to Section 6(a) to which Employee was entitled hereunder as of the date
of termination provided, however, that in the case of such medical

 

90



--------------------------------------------------------------------------------

and dental insurance, that Employee makes a timely election for continuation
coverage under COBRA, in each case (i.e., the Base Salary and insurance), until
the last to occur (the “Severance Period”) of (1) the expiration of the
remaining portion of the Initial Term or the then applicable Renewal Term, as
the case may be, or (2) the 24-month period commencing on the date Employee is
terminated, (ii) pay Employee an amount equal to the product obtained by
multiplying (A) the Maximum Annual Bonus for which Employee would have been
otherwise entitled to receive by (B) the fraction in which the numerator is the
number of calendar months in the Severance Period and the denominator of which
is 24, and (iii) the vesting of all outstanding stock awards in favor of
Employee shall immediately vest in full. Employer shall make such payments in
accordance with its regular payroll schedule. If any such payments are due
Employee upon a Cessation of Business, all remaining payments shall become
immediately due and payable upon the occurrence of such Cessation of Business.

(f) Exclusive Remedy. The payments contemplated by this Agreement shall
constitute Employee’s exclusive and sole remedy for any claim that Employee
might otherwise have against Employer under this Agreement which, but for
Employee’s termination of employment hereunder, might otherwise be due and
payable by Employer to Employee. Employee covenants not to assert or pursue any
such remedies, other than an action to enforce the payments due to Employee
under this Agreement. Nothing in this Section 7(f), however, shall be construed
to bar, preclude or otherwise limit Employee’s right to bring an action against
Employer if Employee’s termination of employment with Employer was otherwise
unlawful or in violation of public policy.

8. Prior Employment Agreement. Employee hereby agrees to the termination,
effective as of the Effective Date, of the Prior Employment Agreement. In
consideration of his employment by Employer hereunder, except for accrued but
unpaid salary and bonus and any previously granted stock options, Employee
hereby waives all rights, benefits and privileges under the Prior Employment
Agreement, including, without limitation, any right to severance or similar
payments.

9. Miscellaneous.

(a) Withholdings. All payments to Employee hereunder shall be made after
reduction for all federal, state and local withholding and payroll taxes, all as
determined under applicable law and regulations, and Employer shall make all
reports and similar filings required by such law and regulations with respect to
such payments, withholdings and taxes.

(b) Succession. This Agreement shall inure to the benefit of and shall be
binding upon Employer, its successors and assigns. The obligations and duties of
Employee hereunder shall be personal and not assignable.

(c) Notices. Any and all notices, demands, requests or other communications
hereunder shall be in writing and shall be deemed duly given when personally
delivered to or transmitted by overnight express delivery or by facsimile to and
received by the party to whom such notice is intended (provided the original
thereof is sent by mail, in the manner set forth below, on the next business day
after the facsimile transmission is sent), or in lieu of such personal delivery
or overnight express delivery or facsimile transmission, on receipt when
deposited in the United States mail, first-class, certified or registered,
postage prepaid, return receipt requested, addressed to the applicable party at
the address set forth below such party’s signature to this Agreement. The
parties may change their respective addresses for the purpose of this
Section 9(c) by giving notice of such change to the other parties in the manner
which is provided in this Section 9(c).

(d) Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and it replaces and supersedes
any prior agreements, whether oral or written, between the parties relating to
said subject matter, including, without limitation, the Prior Employment
Agreement.

(e) Headings. The headings of Sections herein are used for convenience only and
shall not affect the meaning or contents hereof.

(f) Waiver; Amendment. No provision hereof may be waived except by a written
agreement signed by the waiving party. The waiver of any term or of any
condition of this Agreement shall not be deemed to constitute the waiver of any
other term or condition. This Agreement may be amended only by a written
agreement signed by the parties hereto.

 

91



--------------------------------------------------------------------------------

(g) Severability. If any of the provisions of this Agreement shall be held
unenforceable by the final determination of a court of competent jurisdiction
and all appeals therefrom shall have failed or the time for such appeals shall
have expired, such provision or provisions shall be deemed eliminated from this
Agreement but the remaining provisions shall nevertheless be given full effect.
In the event this Agreement or any portion hereof is more restrictive than
permitted by the law of the jurisdiction in which enforcement is sought, this
Agreement or such portion shall be limited in that jurisdiction only to the
extent required by the law of that jurisdiction.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

(i) Application of Section 409A. Notwithstanding anything to the contrary in
this Agreement, solely to the extent that such delay is required in order to
avoid the imposition of an additional tax under Section 409A of the Code, if
Employee is a ‘specified employee’ for purposes of Section 409A(a)(2)(B) of the
Code, any payments to be made pursuant to this Agreement that are considered to
be non-qualified deferred compensation distributable in connection with the
Employee’s separation from service with Employer for purposes of Section 409A of
the Code, and which otherwise would have been payable at any time during the
six-month period immediately following Employee’s separation from service with
Employer, shall not be paid prior to, and shall instead be payable in a lump sum
within ten (10) business days following the end of such six-month period. Each
payment of Base Salary, Annual Bonus or other compensation under this Agreement,
including, without limitation, each payment to be made following termination of
employment, shall be treated as a separate payment for purposes of Section 409A
of the Code. If any payment that is to be made as a lump sum upon a Cessation of
Business under Section 7(d) or Section 7(e) (or any other section referring to
Section 7(e)) is considered to be non-qualified deferred compensation for
purposes of Section 409A of the Code, then such payment shall be made as a lump
sum payment of all obligations remaining under this Agreement (rather than
continuing to be paid in installments on previously scheduled payment dates)
only if one or more of the following conditions are satisfied: (A) the Cessation
of Business includes the corporate dissolution of the Employer taxable under
Section 331 of the Code and the lump sum payment is made and taxable to the
Employee within 12 months following the corporate dissolution, or (B) the
payment of the lump sum is approved by a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), or (C) the Cessation of Business constitutes a “change in
control event” as defined for purposes of Section 409A of the Code, the lump sum
payment is made within the 30 days preceding or 12 months following such change
in control event, and all deferred compensation agreements, methods, programs,
and other arrangements sponsored by the Employer or its successor immediately
after the change in control event with respect to each individual that
experienced the change in control event are similarly terminated and liquidated,
or (D) any other event or condition has occurred or exists that allows for the
acceleration of such payment without resulting in the imposition of an
additional tax under Section 409A of the Code. The parties agree that in the
event the Internal Revenue Service issues additional guidance to the effect that
any of the payments provided for in this Agreement would not be in compliance
with Section 409A of the Code, the parties will negotiate in good faith to
address such guidance so that such payments are compliant with Section 409A of
the Code to the extent reasonably practicable.

(j) Parachute Payments. Any other provisions of this Agreement or of any other
agreement between Employee and Employer to the contrary notwithstanding, if any
payment or benefit Employee would receive from Employer or otherwise in
connection with a change of control of Employer (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code and (ii) be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Employer shall pay the Employee an additional payment (a
“Gross-Up Payment”). The Gross-Up Payment shall equal an amount such that after
payment by the Employee of all taxes (and any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, but excluding any income taxes, interest and penalties
imposed pursuant to Section 409A of the Code, the Employee retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 9(j), if it is
determined that the Employee would be entitled to a Gross-Up Payment, but that
the Parachute Value (as defined below) of all Payments does not exceed 110% of
an amount equal to 2.99 times the Employee’s “base amount” within the meaning of
Section 280G(b)(3) of the Code (the “Safe Harbor Amount”), then no Gross-Up
Payment shall be made to the Employee and the amounts payable in cash under
Section 7 of this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. For purposes of
reducing the Payments to the Safe Harbor Amount, each payment to be made in cash
under Section 7 of this Agreement shall be reduced on a pro rata basis, and no
other Payments shall be

 

92



--------------------------------------------------------------------------------

reduced. If the reduction of the amounts payable in cash under Section 7 of this
Agreement would not result in a reduction of the Parachute Value of all Payments
to the Safe Harbor Amount, then no amounts payable under the Agreement shall be
reduced pursuant to this Section 9(j) and the Employee shall be paid the
Gross-Up Payment. For purposes of this Section 9(j), “Parachute Value” means the
present value of a Payment as of the date of a change of control for purposes of
Section 280G of the Code of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2), as determined by the Accounting
Firm (as defined below). All determinations required to be made under this
Section 9(j), including whether and when a Gross-Up Payment is required and the
amount of any such Gross-Up Payment and the assumptions to be utilized in
arriving at such determinations, shall be made by a nationally recognized
accounting firm selected in the discretion of the Employer immediately prior to
the change of control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Employer and the Employee within 15 business
days of the receipt of notice from the Employee that there has been a Payment,
or such earlier time as is requested by the Employer. Except as provided below,
any determination by the Accounting Firm shall be binding upon the Employer and
the Employee. If, as a result of a claim made by the Internal Revenue Service or
any other applicable taxing authority, it is determined that the amount of the
Excise Tax payable by the Employee is greater than the amount initially
determined by the Accounting Firm, then the Employer (or its successor) shall
pay to the Employee an additional Gross-Up Payment (determined as set forth
above) with respect to such additional Excise Tax. All fees and expenses of the
Accounting Firm and of responding to any claim made by the Internal Revenue
Service or any other applicable taxing authority shall be borne solely by the
Employer; and, in that regard, (i) the Employer shall pay such fees and expenses
not later than the end of the calendar year following the calendar year in which
the related work is performed or the expenses are incurred, (ii) the amount of
fees and expenses that the Employer is obligated to pay in any given calendar
year shall not affect any amounts that the Employer is obligated to pay in any
other calendar year, and (iii) the Employee’s right to have the Employer pay
such fees and expenses may not be liquidated or exchanged for any other benefit.
Any Gross-Up Payment, as determined pursuant to this Section 9(j), shall be paid
by the Employer to the Employee within fifteen business days of the receipt of
the Accounting Firm’s determination or the final resolution of any claim made by
the Internal Revenue Service or any other applicable taxing authority; provided
that, the Gross-Up Payment shall in all events be paid no later than the end of
the Employee’s taxable year next following the Employee’s taxable year in which
the Excise Tax (and any income or other related taxes or interest or penalties
thereon) on a Payment are remitted to the Internal Revenue Service or any other
applicable taxing authority or, in the case of amounts relating to a claim that
does not result in the remittance of any federal, state, local and foreign
income, excise, social security and other taxes, the calendar year in which the
claim is finally settled or otherwise resolved. The Employer may, in its sole
discretion, withhold and pay over to the Internal Revenue Service or any other
applicable taxing authority, for the benefit of the Employee, all or any portion
of any Gross-Up Payment, and the Employee hereby consents to such withholding.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

“EMPLOYER”:       “EMPLOYEE”:

CHROMADEX, INC.,

a California corporation

      By:   

 

     

 

   Frank L. Jaksch, Jr.       THOMAS C. VARVARO    Chief Executive Officer      
Address:       Address:

 

     

 

Street Address       Street Address

 

     

 

City        State        Zip Code       City        State        Zip Code

 

     

 

Facsimile No.       Facsimile No.

 

93



--------------------------------------------------------------------------------

EXHIBIT A

Responsibilities

Oversee all Employer operations including but not limited to Financial, Human
Resources, Information Technologies, Order Fulfillment, Risk Management and
day-to-day operations.

 

94



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INVESTOR QUESTIONNAIRE

 

To: ChromaDex Corporation (the “Company”)

10005 Muirlands Boulevard, Suite G

Irvine, California 92618

The information in this Accredited Investor Questionnaire (this “Questionnaire”)
is being furnished to allow the Company to confirm that the undersigned is an
“accredited investor,” as defined in Rule 501(a) of the Securities Act of 1933,
as amended (the “Securities Act”).

By signing the Subscription Agreement to which this Questionnaire is attached,
you will be authorizing the Company to provide a completed copy of this
Questionnaire to such parties as the Company deems appropriate in order to
ensure that the offer and sale of the Company’s securities will not result in a
violation of the Securities Act or the securities laws of any state and that you
otherwise satisfy the suitability standards applicable to purchasers of the
Securities. All potential investors must answer all questions and complete this
Questionnaire in full.

I. The undersigned hereby represents that he, she or it is (please initial each
category applicable to you in the space provided):

 

        

 

(1)      A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;

        

 

(2)      A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

        

 

(3)      An insurance company as defined in Section 2(13) of the Securities Act;

        

 

(4)      An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act;

        

 

(5)      A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

        

 

(6)      A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

        

 

(7)      An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

95



--------------------------------------------------------------------------------

          

(8)      A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;

          

(9)      An organization described in Section 501(c)(3) of the Internal Revenue
Code, a Massachusetts or similar business trust, or a partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5,000,000;

          

(10)    A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

          

(11)    A natural person whose individual net worth (total assets minus total
liabilities), or joint net worth with that person’s spouse, at the time of his
purchase exceeds $1,000,000;

          

(12)    A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

          

(13)    An executive officer or director of the Company;

          

(14)    An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list below the equity owners of the undersigned, and the investor category which
each such equity owner satisfies.

II. Exceptions to the representations and warranties made in Section 4(e) of the
Subscription Agreement (if no exceptions, write “none” – if left blank, the
response will be deemed to be “none”):

 

 

 

 

96



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LEGAL OPINION

 

97